 

Exhibit 10.1

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of April 8, 2015

 

by and among

 

PEOPLESERVE, INC. and
MONROE STAFFING SERVICES, LLC,

 

each as Borrower, and collectively as Borrowers,

 

STAFFING 360 SOLUTIONS, INC.

 

as Parent

 

and

 

MIDCAP FINANCIAL TRUST,

 

as Administrative Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

[tlogo_ex10-1.jpg] 

 

 

 

 



 

TABLE OF CONTENTS

 

CREDIT AND SECURITY AGREEMENT 1     RECITALS 1     AGREEMENT 1     ARTICLE 1 -
DEFINITIONS 1       Section 1.1 Certain Defined Terms. 1 Section 1.2 Accounting
Terms and Determinations. 25 Section 1.3 Other Definitional and Interpretive
Provisions. 26 Section 1.4 Time is of the Essence. 26       ARTICLE 2 - LOANS 26
      Section 2.1 Loans. 26 Section 2.2 Interest, Interest Calculations and
Certain Fees. 35 Section 2.3 Notes. 38 Section 2.4 [Reserved]. 38 Section 2.5
[Reserved]. 38 Section 2.6 General Provisions Regarding Payment; Loan Account.
38 Section 2.7 Maximum Interest. 39 Section 2.8 Taxes; Capital Adequacy. 40
Section 2.9 Appointment of Borrower Representative. 41 Section 2.10 Joint and
Several Liability; Rights of Contribution; Subordination and Subrogation. 42
Section 2.11 Collections and Lockbox Account. 45 Section 2.12 Termination;
Restriction on Termination. 47       ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
47       Section 3.1 Existence and Power. 47 Section 3.2 Organization and
Governmental Authorization; No Contravention. 48 Section 3.3 Binding Effect. 48
Section 3.4 Capitalization. 48 Section 3.5 Financial Information. 48 Section 3.6
Litigation. 49 Section 3.7 Ownership of Property. 49 Section 3.8 No Default. 49
Section 3.9 Labor Matters. 49 Section 3.10 Regulated Entities. 49 Section 3.11
Margin Regulations. 50 Section 3.12 Compliance With Laws; Anti-Terrorism Laws.
50 Section 3.13 Taxes. 50 Section 3.14 Compliance with ERISA. 51 Section 3.15
Consummation of Operative Documents; Brokers. 51 Section 3.16 Related
Transactions. 51 Section 3.17 Material Contracts. 52

 

i

 

 

Table of Contents

(continued)

 

    Page       Section 3.18 Compliance with Environmental Requirements; No
Hazardous Materials. 52 Section 3.19 Intellectual Property. 53 Section 3.20
Solvency. 54 Section 3.21 Full Disclosure. 54 Section 3.22 Interest Rate. 54
Section 3.23 Subsidiaries. 54 Section 3.24 Representations and Warranties
Incorporated from Operative Documents. 54       ARTICLE 4 - AFFIRMATIVE
COVENANTS 54       Section 4.1 Financial Statements and Other Reports. 55
Section 4.2 Payment and Performance of Obligations. 56 Section 4.3 Maintenance
of Existence. 56 Section 4.4 Maintenance of Property; Insurance. 56 Section 4.5
Compliance with Laws and Material Contracts. 57 Section 4.6 Inspection of
Property, Books and Records. 58 Section 4.7 Use of Proceeds. 58 Section 4.8
Estoppel Certificates. 58 Section 4.9 Notices of Litigation and Defaults. 59
Section 4.10 Hazardous Materials; Remediation. 59 Section 4.11 Further
Assurances. 60 Section 4.12 [Reserved]. 61 Section 4.13 Power of Attorney. 61
Section 4.14 Borrowing Base Collateral Administration. 62 Section 4.15
Maintenance of Management. 62 Section 4.16 [Reserved]. 62 Section 4.17 Staffing
Alliance. 62 Section 4.18 United States Subsidiaries. 62       ARTICLE 5 -
NEGATIVE COVENANTS 63       Section 5.1 Debt; Contingent Obligations. 63 Section
5.2 Liens. 63 Section 5.3 Restricted Distributions. 63 Section 5.4 Restrictive
Agreements. 63 Section 5.5 Payments and Modifications of Subordinated Debt. 64
Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control. 64
Section 5.7 Purchase of Assets, Investments. 64 Section 5.8 Transactions with
Affiliates. 65 Section 5.9 Modification of Organizational Documents. 65 Section
5.10 Modification of Certain Agreements. 65 Section 5.11 Conduct of Business. 65
Section 5.12 Lease Payments. 66 Section 5.13 Limitation on Sale and Leaseback
Transactions. 66

 

ii

 

 

 

Table of Contents

(continued)

 

    Page       Section 5.14 Deposit Accounts and Securities Accounts; Payroll
and Benefits Accounts. 66 Section 5.15 Compliance with Anti-Terrorism Laws. 67
Section 5.16 Agreements Regarding Receivables. 67       ARTICLE 6 - FINANCIAL
COVENANTS 67       Section 6.1 Additional Defined Terms. 67 Section 6.2 Fixed
Charge Coverage Ratio. 68 Section 6.3 Minimum Liquidity. 68 Section 6.4 Minimum
Adjusted EBITDA. 68 Section 6.5 Evidence of Compliance. 68 Section 6.6
Additional Borrower Financial Covenants. 69       ARTICLE 7 - CONDITIONS 69    
  Section 7.1 Conditions to Closing. 69 Section 7.2 Conditions to Each Loan. 70
Section 7.3 Searches. 70 Section 7.4 Post-Closing Requirements. 71       ARTICLE
8 - [RESERVED] 71       ARTICLE 9 - SECURITY AGREEMENT 71       Section 9.1
Generally. 71 Section 9.2 Representations and Warranties and Covenants Relating
to Collateral. 71       ARTICLE 10 - EVENTS OF DEFAULT 75       Section 10.1
Events of Default. 75 Section 10.2 Acceleration and Suspension or Termination of
Revolving Loan Commitment, Term Loan Commitment or Additional Term Loan
Commitment. 78 Section 10.3 UCC Remedies. 78 Section 10.4 [Reserved] 80 Section
10.5 Default Rate of Interest. 80 Section 10.6 Setoff Rights. 81 Section 10.7
Application of Proceeds. 81 Section 10.8 Waivers. 82 Section 10.9 Injunctive
Relief. 84 Section 10.10 Marshalling; Payments Set Aside. 84       ARTICLE 11 -
AGENT 84       Section 11.1 Appointment and Authorization. 84 Section 11.2 Agent
and Affiliates. 85 Section 11.3 Action by Agent. 85 Section 11.4 Consultation
with Experts. 85 Section 11.5 Liability of Agent. 85

 

iii

 

 

Table of Contents

(continued)

 

    Page       Section 11.6 Indemnification. 86 Section 11.7 Right to Request
and Act on Instructions. 86 Section 11.8 Credit Decision. 86 Section 11.9
Collateral Matters. 87 Section 11.10 Agency for Perfection. 87 Section 11.11
Notice of Default. 87 Section 11.12 Assignment by Agent; Resignation of Agent;
Successor Agent. 87 Section 11.13 Payment and Sharing of Payment. 88 Section
11.14 Right to Perform, Preserve and Protect. 91 Section 11.15 Additional Titled
Agents. 92 Section 11.16 Amendments and Waivers. 92 Section 11.17 Assignments
and Participations. 93 Section 11.18 Funding and Settlement Provisions
Applicable When Non-Funding Lenders Exist. 96 Section 11.19 Buy-Out Upon
Refinancing. 97 Section 11.20 Definitions. 97       ARTICLE 12 - MISCELLANEOUS
98       Section 12.1 Survival. 98 Section 12.2 No Waivers. 98 Section 12.3
Notices. 99 Section 12.4 Severability. 99 Section 12.5 Headings. 99 Section 12.6
Confidentiality. 99 Section 12.7 Waiver of Consequential and Other Damages. 100
Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION. 101 Section 12.9 WAIVER
OF JURY TRIAL. 101 Section 12.10 Publication; Advertisement. 102 Section 12.11
Counterparts; Integration. 102 Section 12.12 No Strict Construction. 102 Section
12.13 Lender Approvals. 103 Section 12.14 Expenses; Indemnity. 103 Section 12.15
Confession of Judgment. 105 Section 12.16 Reinstatement. 105 Section 12.17
Successors and Assigns. 105 Section 12.18 USA PATRIOT Act Notification. 105

 



iv

 

 



CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of April 8, 2015 by and among PEOPLESERVE, INC., a Massachusetts corporation,
and MONROE STAFFING SERVICES, LLC, a Delaware limited liability company, and any
additional borrower that may hereafter be added to this Agreement (each
individually as a “Borrower”, and collectively as “Borrowers”), STAFFING 360
SOLUTIONS, INC., a Nevada corporation (as “Parent”), MIDCAP FINANCIAL TRUST, a
Delaware statutory trust, individually as a Lender, and as Agent, and the
financial institutions or other entities from time to time parties hereto, each
as a Lender.

 

RECITALS

 

Borrowers and Parent have requested that Lenders make available to Borrowers the
financing facilities as described herein. Lenders are willing to extend such
credit to Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Parent, Lenders and Agent agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1           Certain Defined Terms.

 

The following terms have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

“Additional Term Loan” has the meaning set forth in Section 2.1(d).

 

 

 

 

“Additional Term Loan Aggregate Availability” has the meaning set forth in
Section 2/1(d).

 

“Additional Term Loan Commitment” means the sum of each Lender’s Additional Term
Loan Commitment Amount, which is equal to $1,350,000.

 

“Additional Term Loan Commitment Amount” means, (a) as to any Lender that is a
Lender on the Closing Date, the dollar amount set forth opposite such Lender’s
name on the Commitment Annex under the column “Additional Term Loan Commitment
Amount”, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Additional Term Loans
outstanding and its commitment to make advances in respect of the Additional
Term Loan) pursuant to the terms of any and all effective assignment agreements
to which such Lender is a party, and (b) as to any Lender that becomes a Lender
after the Closing Date, the amount of the “Additional Term Loan Commitment
Amount(s)” of other Lender(s) assigned to such new Lender pursuant to the terms
of the effective assignment agreement(s) pursuant to which such new Lender shall
become a Lender, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Additional Term Loans
outstanding and its commitment to make advances in respect of the Additional
Term Loan) pursuant to the terms of any and all effective assignment agreements
to which such Lender is a party.

 

“Additional Term Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Additional Term Loan Commitment Percentage”
(if such Lender’s name is not so set forth thereon, then, on the Closing Date,
such percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Additional Term Loan
Commitment Amount of such Lender on such date divided by the Additional Term
Loan Commitment on such date.

 

“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $25,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $5,000,000 each
for a total of up to $25,000,000).

 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2

 

 

“Affiliated Financing Documents” means any credit, loan, letter of credit or
related documents which are cross-defaulted with the Financing Documents, and/or
for which a Credit Party hereunder is liable or contingently liable for payment
or as security for which a Credit Party hereunder has pledged, assigned or
subjected any assets to Agent, a Lender or an Affiliate of Agent or a Lender.
The PRS Financing Documents are Affiliated Financing Documents.

 

“Affiliated Obligations” means all indebtedness, duties, liabilities and
obligations arising under or secured by the Affiliated Financing Documents,
(including, without limitation, reasonable attorneys’ fees and “Obligations”, as
such term is defined therein). The PRS Obligations are Affiliated Obligations.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means (a) with respect to Revolving Loans and all other
Obligations (other than Term Loans and Additional Term Loans) four percent (4%),
(b) with respect to any Term Loan, nine percent (9%) and (c) with respect to any
Additional Term Loan four percent (4%).

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

3

 

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means Monroe Staffing Services, LLC, in its capacity
as Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by Agent.

 

“Borrowing Base” means:

 

(a)          the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Accounts, less the amount, if
any, of the Dilution Reserve; minus

 

(b)          the amount of any reserves and/or adjustments provided for in this
Agreement.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative and of Parent, appropriately completed and
substantially in the form of Exhibit C hereto.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means any expenditure that would be classified as a
capital expenditure on a statement of cash flow of Borrowers prepared in
accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Parent
(or other securities convertible into such voting stock) representing 40% or
more of the combined voting power of all voting stock of Parent or (b) Parent
ceases to own, directly or indirectly, 100% of the capital stock of any of the
Borrowers; or (c) the occurrence of any “Change of Control”, “Change in
Control”, or terms of similar import under any document or instrument governing
or relating to Debt of or equity in such Person. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934.

 

4

 

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is four (4) years following the
Closing Date.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative and of Parent, appropriately completed and
substantially in the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Parent (or any “parent” Borrower or
any other Person, as the context may require hereunder) in its consolidated
financial statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

5

 

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment, Term Loan Commitment or Additional Term Loan Commitment that remains
outstanding and of any other Obligations; provided, however, that no Credit
Exposure shall be deemed to exist solely due to the existence of contingent
indemnification liability, absent the assertion of a claim, or the known
existence of a claim reasonably likely to be asserted, with respect thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower, Parent and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document; and “Credit
Parties” means all such Persons, collectively.

 

“Credit Party Grantor” and “Credit Party Grantors” have the meaning set forth in
Section 9.1.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h)  profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts, (i) all Debt of others Guaranteed by such Person,
(j) off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
liabilities of such Person, (k) obligations arising under non-compete
agreements, and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business. Without duplication of any of the foregoing, Debt
of Borrowers shall include any and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defined Period” has the meaning set forth in Section 6.2.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Credit Party Grantor.

 

6

 

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Credit Party Grantor and each financial
institution in which such Credit Party Grantor maintains a Deposit Account,
which agreement provides that (a) such financial institution shall comply with
instructions originated by Agent directing disposition of the funds in such
Deposit Account without further consent by the applicable Credit Party Grantor,
and (b) such financial institution shall agree that it shall have no Lien on, or
right of setoff or recoupment against, such Deposit Account or the contents
thereof, other than in respect of usual and customary service fees and returned
items for which Agent has been given value, in each such case expressly
consented to by Agent, and containing such other terms and conditions as Agent
may require, including as to any such agreement pertaining to any Lockbox
Account, providing that such financial institution shall wire, or otherwise
transfer, in immediately available funds, on a daily basis to the Payment
Account all funds received or deposited into such Lockbox or Lockbox Account.

 

“Dilution Reserve” means, as of any date of determination, a percentage, based
upon the experience during any prior period selected from time to time by Agent
in its reasonable discretion, that is the result of dividing the Dollar amount
of (a) bad debt write-downs, discounts, advertising allowances, credits, or
other dilutive items with respect to Borrowers’ Accounts during such period, by
(b) Borrowers’ billings with respect to Accounts during such period.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower arising from the sale of goods or the performance of services,
which was generated in the Ordinary Course of Business, which was generated
originally in the name of a Borrower and not acquired via assignment or
otherwise, and which Agent, in its good faith credit judgment and discretion,
deems to be an Eligible Account. The net amount of an Eligible Account at any
time shall be the face amount of such Eligible Account as originally billed
minus all cash collections and other proceeds of such Account received from or
on behalf of the Account Debtor thereunder as of such date and any and all
returns, rebates, discounts (which may, at Agent’s option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing, claimed by Account Debtors, granted, outstanding or payable in
connection with such Accounts at such time. Without limiting the generality of
the foregoing, no Account shall be an Eligible Account if:

 

(a)          the Account remains unpaid more than one hundred and twenty (120)
days past the claim or invoice date (but in no event more than one hundred and
fifty (150) days after the applicable goods or services have been rendered or
delivered);

 

(b)          the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

 

(c)          if the Account arises from the sale of goods, any part of any goods
the sale of which has given rise to the Account has been returned, rejected,
lost, or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);

 

7

 

 

(d)          if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

 

(e)          if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any Law or the Account represents a progress billing for which
services have not been fully and completely rendered;

 

(f)          the Account is subject to a Lien other than a Permitted Lien, or
Agent does not have a first priority, perfected Lien on such Account;

 

(g)          the Account is evidenced by Chattel Paper or an Instrument of any
kind, or has been reduced to judgment, unless such Chattel Paper or Instrument
has been delivered to Agent;

 

(h)          the Account Debtor is an Affiliate or Subsidiary of a Credit Party,
or if the Account Debtor holds any Debt of a Credit Party;

 

(i)          more than fifty percent (50%) of the aggregate balance of all
Accounts owing from the Account Debtor obligated on the Account are ineligible
under subclause (a) above (in which case all Accounts from such Account Debtor
shall be ineligible);

 

(j)          without limiting the provisions of clause (i) above, fifty percent
(50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated
on the Account are not deemed Eligible Accounts under this Agreement for any
reason;

 

(k)          the total unpaid Accounts of the Account Debtor obligated on the
Account to the Credit Parties and its Subsidiaries, on an aggregate basis,
exceed twenty percent (20%) of the net amount of all Eligible Accounts owing
from all Account Debtors (but only the amount of the Accounts of such Account
Debtor exceeding such twenty percent (20%) limitation shall be considered
ineligible);

 

(l)          any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached and is continuing in
any respect;

 

(m)          the Account is unbilled or has not been invoiced to the Account
Debtor in accordance with the procedures and requirements of the applicable
Account Debtor;

 

(n)          the Account is an obligation of a Governmental Account Debtor
(other than the Commonwealth of Massachusetts, the Massachusetts Bay
Transportation Authority, their respective departments and divisions that by law
share their full faith and credit and other Massachusetts Governmental Account
Debtors (provided, however, Agent has advised the Borrower that Agent intends to
conduct additional due diligence with respect to Massachusetts Governmental
Account Debtors (to include a review as to whether such Massachusetts
Governmental Account Debtors are obligated under the Uniform Commercial Code
following appropriate notice to remit payment of such Accounts to the Agent, as
secured party of such Massachusetts Governmental Account Debtors’ Accounts, and
not to the Borrower) and that based on that due diligence Agent may limit or
exclude Accounts receivable from Massachusetts Governmental Account Debtors from
Eligible Accounts)) unless Agent has agreed to the contrary in writing and Agent
has received from the Account Debtor the acknowledgement of Agent’s notice of
assignment of such obligation pursuant to this Agreement;

 

8

 

 

(o)          the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectability of such
Account or reduce the amount payable or delay payment thereunder;

 

(p)          the Account Debtor has its principal place of business or executive
office outside the United States;

 

(q)          the Account is payable in a currency other than United States
dollars;

 

(r)          the Account Debtor is an individual;

 

(s)          the Borrower owning such Account has not signed and delivered to
Agent notices, in the form requested by Agent, directing the Account Debtors to
make payment to the applicable Lockbox Account;

 

(t)          the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible);

 

(u)          the Account arises out of the sale of any Inventory upon which any
other Person holds, claims or asserts a Lien; or

 

(v)         the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Agent in its good faith credit judgment and discretion.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Credit Party and
relate to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

9

 

 

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Credit Party or
any other Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Credit Party
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Credit Party or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Excess Availability” means, at a particular date, an amount equal to the
Revolving Loan Availability minus all amounts due and owing to any Borrower’s
trade creditors which are outstanding sixty (60) days or more past their due
date.

 

“Excluded Subsidiary” means Control Solutions International Inc., a Florida
corporation, Canada Control Solutions International, Inc., a British Columbia
company, Staffing Alliance, and the following companies organized under the laws
of England and Wales: BB Professional Solutions Ltd.,  Longbridge Recruitment
(Technology Solutions) Ltd., Longbridge Recruitment (Sales and Marketing)
Ltd., Longbridge Recruitment (Technical) Ltd., Longbridge Recruitment (Law)
Ltd., Staffing 360 Solutions (UK) Limited,  and Staffing 360 Solutions Limited.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Affiliated Financing Documents (including, without limitation, then PRS
Financing Documents) any separate fee letter, any subordination or intercreditor
agreement pursuant to which any Debt and/or any Liens securing such Debt is
subordinated to all or any portion of the Obligations and all other documents,
instruments and agreements (other than any Swap Contract) related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

10

 

 

“Fiscal Month” means, with respect each Fiscal Year of Parent and each of its
Consolidated Subsidiaries, each of twelve non-calendar fiscal month, with fiscal
months 1, 2, 4, 5, 7,8, 10 and 11 consisting of four consecutive weeks and with
fiscal months 3, 6, 9 and 12 consisting of five consecutive weeks.

 

“Fiscal Quarter” means, with respect each Fiscal Year of Parent and each of its
Consolidated Subsidiaries, each of the four three-Fiscal Month periods with the
first Fiscal Quarter consisting of Fiscal Months 1, 2 and 3, the second Fiscal
Quarter consisting of Fiscal Months 4, 5 and 6, the third Fiscal Quarter
consisting of Fiscal Months 7, 8, and 9 and the fourth Fiscal Quarter consisting
of Fiscal Months 10, 11 and 12.

 

“Fiscal Year” means with respect to the Parent and each of its Consolidated
Subsidiaries, a fiscal year ending on the last Saturday in May and consisting of
twelve (12) Fiscal Months.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

11

 

 

“Guarantor” means Parent, PRS and any other Credit Party that has executed or
delivered, or shall in the future execute or deliver, any Guarantee of any
portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

 

12

 

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Credit Party
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means the Term Loan, the Additional Term Loan, the Revolving Loans and
each and every advance thereunder, or any combination of the foregoing, as the
context may require. All references herein to the “making” of a Loan or words of
similar import shall mean, with respect to the Loan, the making of any advance
in respect of a Loan.

 

13

 

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, (a) a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties or prospects of any
of the Credit Parties, (ii) the rights and remedies of Agent or Lenders under
any Financing Document or the ability of Agent or Lenders to enforce the
Obligations or realize upon the Collateral, or the ability of any Credit Party
to perform any of its obligations under any Financing Document to which it is a
party, (iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, (v) the value of any material Collateral; (b) a material
impairment to the likelihood that Eligible Accounts in general will be collected
and paid in the Ordinary Course of Business of any Borrower and upon the same
schedule and with the same frequency as such Borrowers’ recent collections
history; or (c) the imposition of a fine against or the creation of any
liability of any Credit Party to any Governmental Authority in excess of
$150,000.00.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

 

“Minimum Liquidity” means the sum of Revolving Loan Availability plus cash and
cash equivalents that are (a) owned by any Credit Party, and (b) not subject to
any Lien other than a Lien in favor of Agent, excluding, however, any cash and
cash equivalents in a specified amount pledged to or held by Agent to secure a
specified Obligation in that amount. For the avoidance of doubt, cash and cash
equivalents that in accordance with this Agreement secure the Loans generally
are not excluded except to the extent so specified.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Credit Party or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

14

 

 

“New CSI Litigation” means the litigation relating to NewCSI, Inc. described in
Schedule 3.6..

 

“Notes” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Obligations” means (a) all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due and, (b) all
Affiliated Obligations including, without limitation, the PRS Obligations.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement including, without limitation, those related to the Warrant.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in a manner consistent in all material respects with past
practices.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Parent” means Staffing 360 Solutions, Inc., a Nevada corporation.

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

15

 

 

“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

 

“Permitted Acquisitions” means (a) those acquisitions described in Schedule 1.1
that do not and will not result in an Event of Default and that are not made
when an Event of Default exists, (b) Permitted Foreign Acquisitions, and (c)
such other acquisitions as the Lenders may approve in their sole discretion from
time to time.

 

“Permitted Acquisition Other Debt” means Debt, incurred by a Person that is not
a Credit Party but that is a Subsidiary of Credit Party, in connection with a
Permitted Acquisition with respect to which Agent has been offered the right
within a reasonable time to provide the working capital and other Debt financing
but has not agreed, pursuant to clause (d) of Section 4.7 (Use of Proceeds),
that the proceeds of Revolving Loans and Additional Term Loans may be used.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a)  dispositions of
furniture, fixtures and equipment in the Ordinary Course of Business that the
applicable Credit Party or Subsidiary determines in good faith is no longer used
or useful in the business of such Credit Party and its Subsidiaries, and
(b) dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Credit Party or its
Subsidiary to any governmental tax authority or other third party, a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made on the books and records and financial statements of the applicable Credit
Party(ies); provided, however, that (a) compliance with the obligation that is
the subject of such contest is effectively stayed during such challenge; (b) 
such Credit Party’s and its Subsidiaries’ title to, and its right to use, the
Collateral is not adversely affected thereby and Agent’s Lien and priority on
the Collateral are not adversely affected, altered or impaired thereby;
(c) Borrowers have given prior written notice to Agent of a Credit Party’s or
its Subsidiary’s intent to so contest the obligation; (d) the Collateral or any
part thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by Borrowers or its Subsidiaries;
(e) Borrowers have given Agent notice of the commencement of such contest and
upon request by Agent, from time to time, notice of the status of such contest
by Credit Parties and/or confirmation of the continuing satisfaction of this
definition; and (f) upon a final determination of such contest, such Credit
Party and its Subsidiaries shall promptly comply with the requirements thereof.

 

16

 

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $100,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (h)
[Reserved]; (i) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any Swap Contract, provided, however, that
such obligations are (or were) entered into by a Credit Party or an Affiliate in
the Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and (j) other Contingent Obligations not permitted by clauses (a) through (i)
above, not to exceed $100,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing, or contemplated on the date of this Agreement and
described on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to such Debt other than extensions of the maturity
thereof without any other change in terms); (e) so long as there exists no Event
of Default both immediately before and immediately after giving effect to any
such transaction, Debt existing or arising under any Swap Contract, provided,
however, that such obligations are (or were) entered into by Borrower, Credit
Party or an Affiliate in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; (f) Debt in the form of insurance premiums financed
through the applicable insurance company; (g) trade accounts payable arising and
paid on a timely basis and in the Ordinary Course of Business; (h) Debt that is
a Permitted Intercompany Transaction; (i) Subordinated Debt; and (j) Permitted
Acquisition Other Debt.

 

17

 

 

“Permitted Distributions” means the following Restricted Distributions: (a) 
dividends payable solely in common stock and preferred stock; (b) repurchases of
stock from individuals were, but are no longer, employees, directors or
consultants pursuant to stock purchase agreements entered as part of their
compensation so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided,
however, that such repurchase does not exceed $100,000 in the aggregate per
Fiscal Year; (c) dividends or distributions paid to a Borrower’s shareholder(s)
or member(s) solely to the extent and at the times necessary for such
shareholder(s) or member(s) to pay its or their respective federal (and, if
applicable, state) income taxes arising from such shareholder(s)’ or member(s)’
respective allocable shares of such Borrower’s income that are taxable directly
to such shareholder(s) or member(s) and (d) dividends and distributions that are
Permitted Intercompany Transactions, provided, however, that no Event of Default
shall exist, and no act, event or condition shall have occurred or exist which
with notice or the lapse of time, or both, would constitute an Event of Default.

 

“Permitted Foreign Acquisitions” means the collective reference to each
acquisition by Parent directly or indirectly by new wholly-owned direct or
indirect Subsidiaries, (a) of substantially all of the assets, or all of the
capital stock, of a Person in the line of business in which the Borrowers are
engaged on the Closing Date or that is incidental thereto; (b) involving assets
and operations domiciled outside of the United States; (c) with respect to
which, prior to the closing of such acquisition, Agent has received pro forma
financial statements and financial covenant calculations showing that on a pro
forma basis the acquisition does not and will not result in a Default or an
Event of Default; and (d) made at time when no Default or Event of Default
exists and with respect to which no Default or Event of Default results.

 

“Permitted Intercompany Transaction” has the meaning set forth in Section 5.8.

 

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$100,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (h) Investments by any Borrower in any other Borrower made in
compliance with Section 4.11(c); (i) Permitted Acquisitions; and (j) other
Investments in an amount not exceeding $100,000 in the aggregate.

 

18

 

 

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Credit Party’s employees, if any; (b) deposits or pledges of cash to secure
bids, tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business; (c) carrier’s, warehousemen’s, mechanic’s,
workmen’s, materialmen’s or other like Liens on Collateral, other than any
Collateral which is part of the Borrowing Base, arising in the Ordinary Course
of Business with respect to obligations which are not due, or which are being
contested pursuant to a Permitted Contest; (d) Liens on Collateral, other than
Accounts, for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e) attachments, appeal bonds, judgments and other similar Liens on Collateral
other than Accounts, for sums not exceeding $100,000 in the aggregate arising in
connection with court proceedings; provided, however, that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Permitted Contest; (f) [reserved]; (g) Liens and
encumbrances in favor of Agent under the Financing Documents; (h) Liens on
Collateral, other than Collateral which is part of the Borrowing Base, existing
on the date hereof and set forth on Schedule 5.2; (i) any Lien on any equipment
securing Debt permitted under subpart (c) of the definition of Permitted Debt,
provided, however, that such Lien attaches concurrently with or within twenty
(20) days after the acquisition thereof; and (j) Liens on the property of a
Person that is not a Credit Party but that is a Subsidiary of Credit Part, which
Liens secure only Permitted Acquisition Other Debt.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

19

 

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
to make Revolving Loans, such Lender’s right to receive the unused line fee
described in Section 2.2(b), the Revolving Loan Commitment Percentage of such
Lender, (c) with respect to a Lender’s right to receive payments of principal
and interest with respect to Revolving Loans, such Lender’s Revolving Loan
Exposure with respect thereto; (d) with respect to a Lender’s obligation to make
advances in respect of an Additional Term Loan and such Lender’s right to
receive payments of principal and interest with respect to the Additional Term
Loans, the Additional Term Loan Commitment Percentage of such Lender, and e) for
all other purposes (including, without limitation, the indemnification
obligations arising under Section 11.6) with respect to any Lender, the
percentage obtained by dividing (i) the sum of the Revolving Loan Commitment
Amount, the Term Loan Commitment Amount and the Additional Term Loan Commitment
of such Lender (or, in the event the Revolving Loan Commitment and Term Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Loan Outstandings or then outstanding principal advances of such Lender under
the Term Loan and Additional Term Loan, as applicable), by (ii) the sum of the
Revolving Loan Commitment, the Term Loan Commitment Amount and the Additional
Term Loan (or, in the event the Revolving Loan Commitment, the Term Loan
Commitment or the Additional Term Loan Commitment shall have been terminated,
the then existing Revolving Loan Outstandings or then outstanding principal
advances of such Lenders under the Term Loan and Additional Term Loan, as
applicable) of all Lenders.

 

“PRS” means PeopleServe PRS, INC., a Massachusetts corporation.

 

“PRS Credit Agreement” means that certain Credit and Security Agreement dated
the same date as this Agreement among PRS, the Agent and the Lenders, as
amended, restated, modified, substituted, extended and renewed from time to
time.

 

“PRS Financing Documents” means the collective reference to the “Financing
Documents” (as that term is defined in the PRS Credit Agreement)

 

“PRS Guaranty” means that Payment Guaranty dated the same date as this Agreement
by each Borrower, the Agent and the Lenders, as amended, restated, modified,
substituted, extended and renewed from time to time covering all of the PRS
Obligations. The PRS Guaranty is one of the Financing Documents and also one of
the PRS Financing Documents.

 

“PRS Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to PRS and any Credit
Party (as that term is defined in the PRS Credit Agreement) under the Bankruptcy
Code or any similar statute which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case) or otherwise) of PRS or such Credit Party
under this PRS Credit Agreement or any other PRS Financing Document, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due. For
the avoidance of doubt PRS Obligations and include, without limitation, the
“Obligations” (as that term is defined in the PRS Credit Agreement).

 

“Required Lenders” means at any time Lenders holding (a) sixty-six and two
thirds percent (66 2/3%) or more of the sum of the Revolving Loan Commitment,
the Term Loan Commitment and the Additional Term Loan Commitment (taken as a
whole), or (b) if the Revolving Loan Commitment, the Term Loan Commitment or
Additional Term Loan has been terminated, sixty-six and two thirds percent (66
2/3%) or more of the then aggregate outstanding principal balance of the Loans.

 

20

 

 

“Responsible Officer” means any of the Executive Chairman (with respect the
Parent), Chief Executive Officer, Chief Financial Officer or any other officer
of the applicable Credit Party acceptable to Agent.

 

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person (except in connection
with the Warrant), or (ii) any option, warrant or other right to acquire any
equity interests in such Person (excluding, however the Warrant), (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Credit Party or a Subsidiary of a Credit Party (other than
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Credit Party or an Affiliate of any Subsidiary of a
Credit Party, (d) any lease or rental payments to an Affiliate or Subsidiary of
a Credit Party, or (e) repayments of or debt service on loans or other
indebtedness held by any Person holding an equity interest in a Credit Party or
a Subsidiary of a Credit Party, an Affiliate of a Credit Party or an Affiliate
of any Subsidiary of a Credit Party unless permitted under and made pursuant to
a Subordination Agreement applicable to such loans or other indebtedness.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional Tranche(s)
activated by Borrowers. For the avoidance of doubt, the aggregate Revolving Loan
Commitment Amount of all Lenders on the Closing Date shall be $22,000,000 and if
the Additional Tranche is fully activated by Borrowers pursuant to the terms of
the Agreement such amount shall increase to $47,000,000.

 

21

 

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a)  the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Series A Bond Debt” means all indebtedness, duties, liabilities and
obligations, including, without limitation, principal and interest, with respect
to the Series A Bonds described in Schedule 5.1 to this Agreement.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Credit Party Grantor.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Credit Party Grantor and each
securities intermediary in which such Credit Party Grantor maintains a
Securities Account pursuant to which Agent shall obtain “control” (as defined in
Article 9 of the UCC) over such Securities Account.

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

22

 

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including contingent obligations, provided, however,
contingent obligations with respect to the NewCSI litigation shall be valued at
zero ($0) except to the extent the same have been reduced to judgment), and
(ii) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (b) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (c) does not intend to incur and does not believe that it will
incur debts beyond its ability to pay such debts as they become due.

 

“Staffing Alliance” means Staffing 360 Alliance, Inc., a Nevada corporation. 

 

“Subordinated Debt” means any Debt or other indebtedness, duties, liabilities
and obligations of Credit Parties incurred pursuant to the terms of the
Subordinated Debt Documents and with the prior written consent of Agent, all of
which documents must be in form and substance acceptable to Agent in its sole
discretion.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.

 

“Subordinated Debt Permitted Refinancing” means the assignment or refinancing of
Subordinated Debt if (a) that Subordinated Debt was incurred solely with respect
to borrowed money, (b) the assignee or refinancer thereof has given the Agent
not less than ten (10) Business Days’ prior written notice of such assignment or
refinancing, (c) prior to the consummation of any such assignment or
refinancing, the assignee or refinancer thereof shall execute and deliver to the
Agent a joinder to the applicable Subordination Agreement (or to a replacement
thereof) satisfactory to Agent in its good faith discretion pursuant to which
such assignee or refinancer agrees to be bound by and subject to the terms the
Subordination Agreement, (d) the assignee or refinancer specifically
acknowledges and agrees in that joinder that no provision of any Subordinated
Debt Documents with respect such Subordinated Debt shall contain any provision,
and that no action shall be taken, that causes or that would cause a violation
of Section 5.5 (Payments and Modifications of Subordinated Debt) of this
Agreement, (e) there exists no Default or Event of Default, and (f) the assignee
or refinancer is acceptable to the Lender in the exercise of its good faith
discretion.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Credit Parties, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Debt owing from any Credit Party Grantor (s) and/or the
Liens securing such Debt granted by any Credit Party Grantor (s) to such
creditor are subordinated in any way to the Obligations and the Liens created
under the Security Documents, the terms and provisions of such Subordination
Agreements to have been agreed to by and be acceptable to Agent in the exercise
of its sole discretion.

 

23

 

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a Credit
Party.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“Term Loan” has the meaning set forth in Section 2.1(a).

 

“Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to $3,000,000.

 

“Term Loan Commitment Amount” means, (a) as to any Lender that is a Lender on
the Closing Date, the dollar amount set forth opposite such Lender’s name on the
Commitment Annex under the column “Term Loan Commitment Amount”, as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Term Loans outstanding and its commitment to make advances
in respect of the Term Loan) pursuant to the terms of any and all effective
assignment agreements to which such Lender is a party, and (b) as to any Lender
that becomes a Lender after the Closing Date, the amount of the “Term Loan
Commitment Amount(s)” of other Lender(s) assigned to such new Lender pursuant to
the terms of the effective assignment agreement(s) pursuant to which such new
Lender shall become a Lender, as such amount may be adjusted from time to time
by any amounts assigned (with respect to such Lender’s portion of Term Loans
outstanding and its commitment to make advances in respect of the Term Loan)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.

 

24

 

 

“Term Loan Commitment Percentage” means, as to any Lender, (a) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero), and (b) on any date following the Closing
Date, the percentage equal to the Term Loan Commitment Amount of such Lender on
such date divided by the Term Loan Commitment on such date.

 

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Warrant” means those certain warrants to purchase equity interests representing
One Hundred Twenty Thousand (120,000) shares of the common stock of the Parent
at an exercise price of $1.25 per share, as appropriately completed and
substantially in the form of Exhibit F hereto.

 

Section 1.2           Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Parent and its Consolidated Subsidiaries delivered to Agent and each of the
Lenders on or prior to the Closing Date. If at any time any change in GAAP would
affect the computation of any financial ratio or financial requirement set forth
in any Financing Document, and either Borrowers or the Required Lenders shall so
request, the Agent, the Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, however, that until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) Borrowers, Parent and other applicable Credit Parties shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement which include a reconciliation between calculations of such ratio
or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of any Credit Party or any Subsidiary of any Credit
Party at “fair value”, as defined therein.

 

25

 



 

Section 1.3           Other Definitional and Interpretive Provisions.

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”,
or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of
or to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively. Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. All amounts
used for purposes of financial calculations required to be made herein shall be
without duplication. References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto. As used in this
Agreement, the meaning of the term “material” or the phrase “in all material
respects” is intended to refer to an act, omission, violation or condition which
reflects or could reasonably be expected to result in a Material Adverse Effect.
References to capitalized terms that are not defined herein, but are defined in
the UCC, shall have the meanings given them in the UCC. All references herein to
times of day shall be references to daylight or standard time, as applicable.

 

Section 1.4           Time is of the Essence.

 

Time is of the essence in Borrower’s and each other Credit Party’s performance
under this Agreement and all other Financing Documents.

 

ARTICLE 2 - LOANS

 

Section 2.1           Loans.

 

(a)          Term Loans.

 

(i)          Term Loan Amounts. On the terms and subject to the conditions set
forth herein, the Lenders severally hereby agree to make to Borrowers a term
loan in an original principal amount equal to the Term Loan Commitment (“Term
Loan”). Each Lender’s obligation to fund the Term Loan shall be limited to such
Lender’s Term Loan Commitment Percentage, and no Lender shall have any
obligation to fund any portion of any Term Loan required to be funded by any
other Lender, but not so funded. No Borrower shall have any right to reborrow
any portion of the Term Loan that is repaid or prepaid from time to time. The
Term Loan shall be funded in one advance on the Closing Date. Borrowers shall
deliver to Agent a Notice of Borrowing with respect to the proposed Term Loan
advance, such Notice of Borrowing to be delivered no later than noon (Eastern
time) on the Closing Date.

 

(ii)         Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

 

(A)         There shall become due and payable, and Borrowers shall repay the
Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto. Notwithstanding the payment schedule set forth above, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.

 

26

 

 

(B)         There shall become due and payable and Borrowers shall prepay the
Term Loan in the following amounts and at the following times:

 

(i)          Unless Agent shall otherwise consent in writing, on the date on
which any Credit Party (or Agent as loss payee or assignee) receives any
casualty proceeds in excess of $25,000 with respect to assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Agent shall elect to apply to the Obligations;

 

(ii)         an amount equal to any interest that is deemed to be in excess of
the Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7; and

 

(iii)        unless Agent shall otherwise consent in writing, upon receipt by
any Credit Party of the proceeds of any Asset Disposition in excess of $25,000
that is not made in the Ordinary Course of Business, an amount equal to one
hundred percent (100%) of the net cash proceeds of such asset disposition (net
of out-of-pocket expenses and repayment of secured debt permitted under
clause (c) of the definition of Permitted Debt and encumbering such asset), or
such lesser portion as Agent shall elect to apply to the Obligations,

 

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $25,000 (other than with
respect to Inventory and any real property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Agent a reinvestment plan detailing such replacement
or repair acceptable to Agent in its reasonable discretion and (y) such proceeds
are deposited into an account with Agent promptly upon receipt by such Borrower;
and (2) proceeds of personal property Asset Dispositions that are not made in
the Ordinary Course of Business (other than Collateral upon which the Borrowing
Base is calculated or Intellectual Property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to purchase new or replacement assets of comparable value,
provided, however, that such proceeds are deposited into an account with Agent
promptly upon receipt by such Borrower. All sums held by Agent pending
reinvestment as described in subsections (1) and (2) above shall be deemed
additional collateral for the Obligations and may be commingled with the general
funds of Agent.

 

27

 

 

(C)         Borrowers may from time to time, with at least two (2) Business Days
prior delivery to Agent of an appropriately completed Payment Notification,
prepay the Term Loan in whole or in part; provided, however, that each such
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000 without premium or penalty.

 

(iii)        All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loan shall be applied by Agent to the
Obligations of the Term Loan in inverse order of maturity. The monthly payments
required under Schedule 2.1 shall continue in the same amount (for so long as
the Term Loan and/or (if applicable) any advance thereunder shall remain
outstanding) notwithstanding any partial prepayment, whether mandatory or
optional, of the Term Loan.

 

(iv)        LIBOR Rate.

 

(A)         Except as provided in subsection (C) below, the Term Loan shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

28

 

 

(C)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to maintain Loans bearing interest based upon the LIBOR Rate or to
continue such maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender,
(I) in the case of the pro rata share of the Term Loan held by such Lender and
then outstanding, the date specified in such Lender’s notice shall be deemed to
be the last day of the Interest Period of such portion of the Term Loan, and
interest upon such portion thereafter shall accrue interest at the Base Rate
plus the Applicable Margin, and (II) such portion of the Term Loan shall
continue to accrue interest at the Base Rate plus the Applicable Margin until
such Lender determines that it would no longer be unlawful or impractical to
maintain such Term Loan at the LIBOR Rate.

 

(D)         Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(b)          Revolving Loans.

 

(i)          Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing, such Notice of Borrowing to be delivered before 1:00 p.m. (Eastern
time) two (2) Business Days prior to the date of such proposed borrowing. Each
Borrower and each Revolving Lender hereby authorizes Agent to make Revolving
Loans on behalf of Revolving Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Credit Party from time to time arising under this
Agreement or any other Financing Document. The Borrowing Base shall be
determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent. Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.

 

(ii)         Mandatory Revolving Loan Repayments and Prepayments.

 

(A)         The Revolving Loan Commitment shall terminate on the Termination
Date. On such Termination Date, there shall become due, and Borrowers shall pay,
the entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

 

29

 

 

(B)         If at any time the Revolving Loan Outstandings exceed the Revolving
Loan Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans in an aggregate amount equal to such excess.

 

(C)         Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

 

(iii)        Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loans in whole or in part without premium or penalty (but subject to
the applicable provisions of Section 2.2(f)). Principal amounts paid or prepaid
on the Revolving Loans may be reborrowed in accordance with this Agreement.

 

(iv)        LIBOR Rate.

 

(A)         Except as provided in subsection (C) below, Revolving Loans shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

30

 

 

(C)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (I) in the case of any outstanding Loans of such
Lender bearing interest based upon the LIBOR Rate, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such Loans, and interest upon such Lender’s Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II)  such Loans shall
continue to accrue interest at Base Rate plus the Applicable Margin until such
Lender determines that it would no longer be unlawful or impractical to maintain
such Loans at the LIBOR Rate.

 

(D)         Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(v)         Restriction on Termination. Notwithstanding any prepayment of the
Revolving Loan Outstandings or any other termination of Lenders’ Credit Exposure
under this Agreement, Agents and Lenders shall have no obligation to release any
of the Collateral securing the Obligations under this Agreement while any
portion of the Affiliated Obligations shall remain outstanding.

 

(c)          Additional Tranches. After the Closing Date, so long as no Default
or Event of Default exists and subject to the terms of this Agreement, with the
prior written consent of Agent and all Lenders in their sole discretion, the
Revolving Loan Commitment may be increased upon the written request of Borrower
Representative (which such request shall state the aggregate amount of the
Additional Tranche requested and shall be made at least thirty (30) days prior
to the proposed effective date of such Additional Tranche) to Agent to activate
an Additional Tranche; provided, however, that Agent and Lenders shall have no
obligation to consent to any requested activation of an Additional Tranche and
the written consent of Agent and all Lenders shall be required in order to
activate an Additional Tranche. Upon activating an Additional Tranche, each
Lender’s Commitment shall increase by a proportionate amount so as to maintain
the same Pro Rata Share of the Revolving Loan Commitment as such Lender held
immediately prior to such activation. In the event Agent and all Lenders do not
consent to the activation of a requested Additional Tranche within forty-five
(45) days after receiving a written request from Borrower Representative, then
the Revolving Loan Commitment shall not be increased and, within the next ninety
(90) days, Borrowers may terminate this Agreement upon written notice to Agent
and, if the Borrowing Base on the date of such request would have supported such
increased Revolving Loan Commitment, upon repayment in full of all Obligations,
no fee shall be due pursuant to Section 2.2(f) in connection with such
termination.

 

31

 

 

(d)          Additional Term Loans.

 

(i)          Additional Term Loan Amounts. On the terms and subject to the
conditions set forth herein, the Lenders severally hereby agree to make to
Borrowers a term loan up to the Additional Term Loan Commitment (“Additional
Term Loan”); provided, that, the aggregate availability of and advances under
the Additional Term Loan Commitment to the Borrowers shall be limited to an
amount equal at the time of advance to (x) five percent (5%) of each $1,000,000
of the aggregate net amount of the Eligible Accounts minus (y) the amount of any
reserves and/or adjustments provided for in this Agreement (the “Additional Term
Loan Aggregate Availability”). The Additional Term Loan Aggregate Availability
shall remain at the highest level reached at any time during the term of this
Agreement.

 

Each Lender’s obligation to fund the Additional Term Loan shall be limited to
such Lender’s Additional Term Loan Commitment Percentage, and no Lender shall
have any obligation to fund any portion of any Additional Term Loan required to
be funded by any other Lender, but not so funded. No Borrower shall have any
right to reborrow any portion of the Additional Term Loan that is repaid or
prepaid from time to time. The Additional Term Loan may be funded in multiple
advances in an aggregate amount not to exceed the available Additional Term Loan
Commitment. The initial Additional Term Loan shall be funded in the amount of
$650,000 (for the purposes of example, Borrowers’ Additional Term Loan Aggregate
Availability on the Closing Date being greater than $13,000,000 but less than
$14,000,000) in one advance on the Closing Date. Lenders shall have no
obligation to make more than two (2) advances in respect of the Additional Term
Loan per calendar week and Lenders shall have no obligation to make any advance
of the Additional Term Loan that is less than $50,000 or a higher integral
multiple of $50,000. Borrowers shall deliver to Agent a Notice of Borrowing with
respect to each proposed Additional Term Loan advance, such Notice of Borrowing
to be delivered no later than noon (Eastern time) (i) on the Closing Date with
respect to the initial Additional Term Loan advance and (ii) two (2) Business
Days prior to such proposed borrowing for each other Additional Term Loan
Advance.

 

(ii)         Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.

 

(A)         The Additional Term Loan Commitment shall terminate on the
Termination Date. On such Termination Date, there shall become due, and
Borrowers shall pay, the entire outstanding principal amount of each Additional
Term Loan, together with accrued and unpaid Obligations pertaining thereto
incurred to, but excluding the Termination Date; provided, however, that such
payment is made not later than 12:00 Noon (Eastern time) on the Termination
Date..

 

32

 

 

(B)         There shall become due and payable and Borrowers shall prepay the
Additional Term Loan in the following amounts and at the following times:

 

(i)          Unless Agent shall otherwise consent in writing, on the date on
which any Credit Party (or Agent as loss payee or assignee) receives any
casualty proceeds in excess of $25,000 with respect to assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and repayment of secured debt permitted
under clause (c) of the definition of Permitted Debt and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Agent shall elect to apply to the Obligations;

 

(ii)         an amount equal to any interest that is deemed to be in excess of
the Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Loans by any Lender as provided for in
Section 2.7; and

 

(iii)        unless Agent shall otherwise consent in writing, upon receipt by
any Credit Party of the proceeds of any Asset Disposition in excess of $25,000
that is not made in the Ordinary Course of Business or that pertains to any
Collateral upon which a Borrowing Base is calculated, an amount equal to one
hundred percent (100%) of the net cash proceeds of such Asset Disposition (net
of out-of-pocket expenses and repayment of secured debt permitted under
clause (c) of the definition of Permitted Debt and encumbering such asset), or
such lesser portion as Agent shall elect to apply to the Obligations.

 

Notwithstanding the foregoing and so long as no Event of Default or Default then
exists: (1) any such casualty proceeds in excess of $25,000 (other than with
respect to Inventory and any real property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Agent a reinvestment plan detailing such replacement
or repair acceptable to Agent in its reasonable discretion and (y) such proceeds
are deposited into an account with Agent promptly upon receipt by such Borrower;
and (2) proceeds of personal property Asset Dispositions that are not made in
the Ordinary Course of Business (other than Collateral upon which the Borrowing
Base is calculated or Intellectual Property, unless Agent shall otherwise elect)
may be used by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to purchase new or replacement assets of comparable value,
provided, however, that such proceeds are deposited into an account with Agent
promptly upon receipt by such Borrower. All sums held by Agent pending
reinvestment as described in subsections (1) and (2) above shall be deemed
additional collateral for the Obligations and may be commingled with the general
funds of Agent.

 

33

 

 

(C)         Borrowers may from time to time, with at least two (2) Business Days
prior delivery to Agent of an appropriately completed Payment Notification,
prepay the Term Loan in whole or in part; provided, however, that each such
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000 without premium or penalty.

 

(iii)        All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Additional Term Loan shall be applied by Agent
to the Obligations of the Additional Term Loan in inverse order of maturity. The
monthly payments required under Schedule 2.1 shall continue in the same amount
(for so long as the Additional Term Loan and/or (if applicable) any advance
thereunder shall remain outstanding) notwithstanding any partial prepayment,
whether mandatory or optional, of the Additional Term Loan. Notwithstanding
anything to the contrary contained in the foregoing, in the event that there
have been multiple advances under the Additional Term Loan each of which such
advances has a separate amortization schedule of principal payments under
Schedule 2.1 attached hereto, each prepayment of the Additional Term Loan shall
be applied by Agent to reduce and prepay the principal balance of the
earliest-made advance then outstanding in the inverse order of maturity of the
scheduled payments with respect to such advance until such earliest-made advance
is paid in full (and to the extent the total amount of any such partial
prepayment shall exceed the outstanding principal balance of such earliest-made
advance, the remainder of such prepayment shall be applied successively to the
remaining advances under the Additional Term Loan in the direct order of the
respective advance dates in the manner provided for in this sentence).

 

(iv)        LIBOR Rate.

 

(A)         Except as provided in subsection (C) below, the Additional Term Loan
shall accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(B)         The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable Law occurring subsequent to
the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (I) require such Lender to furnish to Borrowers a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (II) repay the Loans bearing interest based upon
the LIBOR Rate with respect to which such adjustment is made.

 

34

 

 

(C)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to maintain Loans bearing interest based upon the LIBOR Rate or to
continue such maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender,
(I) in the case of the pro rata share of the Additional Term Loan held by such
Lender and then outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such portion of the
Additional Term Loan, and interest upon such portion thereafter shall accrue
interest at the Base Rate plus the Applicable Margin, and (II) such portion of
the Additional Term Loan shall continue to accrue interest at the Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Additional Term Loan at the LIBOR Rate.

 

(D)         Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

Section 2.2           Interest, Interest Calculations and Certain Fees.

 

(a)          Interest. From and following the Closing Date, except as expressly
set forth in this Agreement, Loans and the other Obligations shall bear interest
at the sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise. Interest on all
other Obligations shall be payable upon demand. For purposes of calculating
interest, all funds transferred to the Payment Account for application to any
Revolving Loans, the Term Loan or the Additional Term Loan shall be subject to a
four (4) Business Day clearance period and all interest accruing on such funds
during such clearance period shall accrue for the benefit of Agent, and not for
the benefit of the Lenders.

 

35

 

 

(b)          Unused Line Fee. From and following the Closing Date, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings and the funded portion of
the Additional Term Loan outstanding during the preceding month, multiplied by
(ii) 0.042% per month. Such fee is to be paid monthly in arrears on the first
day of each month.

 

(c)          [Reserved].

 

(d)          Collateral Management Fee. From and following the Closing Date,
Borrowers shall pay Agent, for its own account and not for the benefit of any
other Lenders, a fee in an amount equal to the product obtained by multiplying
(i)  the average end-of-day aggregate principal balances of the Revolving Loans
and the Additional Term Loan outstanding during the immediately preceding month
by (ii) one tenth of one percent (0.10%) per month. For purposes of calculating
the average end-of-day principal balance of Revolving Loans, all funds paid into
the Payment Account (or which were required to be paid into the Payment Account
hereunder) or otherwise received by Agent for the account of Borrowers shall be
subject to a four (4) Business Day clearance period. The collateral management
fee shall be due and payable monthly in arrears on the first day of each month
and be deemed fully earned when due and payable and, once paid, shall be
non-refundable.

 

(e)          Origination Fee. Contemporaneous with Borrowers’ execution of this
Agreement, Borrowers shall pay Agent, for the benefit of all Lenders committed
to make Revolving Loans on the Closing Date, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) the Revolving Loan Commitment,
multiplied by (ii) five-tenths of one percent (0.50%). Contemporaneous with and
as a condition of the activation of an Additional Tranche in accordance with
Section 2.1(c), Borrowers shall pay Agent, for the benefit of all Lenders
committed to provide the Additional Tranche, in accordance with their respective
Pro Rata Shares, a fee in an amount equal to (i) such Additional Tranche,
multiplied by (ii) five-tenths of one percent (0.50%). Contemporaneous with
Borrowers execution of this Agreement, Borrowers shall pay Agent, for its own
account and not for the benefit of any other Lenders, a fee in an amount equal
to the Term Loan Commitment multiplied by five-tenths of one percent (0.50%).
All fees payable pursuant to this paragraph shall be non-refundable as of the
Closing Date. For the avoidance of doubt, (x) Agent acknowledges receipt prior
to the Closing Date of Borrowers’ good faith deposit the amount of $35,000,
which amount shall be applied to Agents’ costs and expenses (including, without
limitation, reasonable attorneys’ fees) and not to the origination fee, (y) no
fee shall be payable by virtue of this subsection (e) with respect to the
Additional Term Loan, and (z) upon the occurrence of an Event of Default any
unpaid balance of such fees shall, at the discretion of the Administrative
Agent, be immediately due and payable.

 

(f)          Deferred Revolving Loan Origination Fee. If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise, except a
termination pursuant to the applicable provisions of Section 2.1(c) above) and
more than sixty (60) days prior to the Commitment Expiry Date, Borrowers shall
pay to Agent, for the benefit of all Lenders committed to make Revolving Loans
on the Closing Date, a fee as compensation for the costs of such Lenders being
prepared to make funds available to Borrowers under this Agreement, equal to an
amount determined by multiplying the Revolving Loan Commitment by the following
applicable percentage amount: 2% for the first and second year following the
Closing Date and 1% thereafter. All fees payable pursuant to this paragraph
shall be deemed fully earned and non-refundable as of the Closing Date.

 

36

 

 

(g)          [Reserved]

 

(h)          [Reserved]

 

(i)          Audit Fees. Borrowers shall pay to Agent, for its own account and
not for the benefit of any other Lenders, all reasonable fees and expenses in
connection with audits and inspections of Borrowers’ books and records
(provided, however, unless a Default or an Event of Default exists, Borrowers
shall not be responsible for the fees and expenses of more than one such audit
and inspection in any Fiscal Quarter), and with audits, valuations or appraisals
of the Collateral, audits of Borrowers’ compliance with applicable Laws and such
other matters as Agent shall deem appropriate, which shall be due and payable on
the first Business Day of the month following the date of issuance by Agent of a
written request for payment thereof to Borrowers.

 

(j)          Wire Fees. Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of the
Borrowers).

 

(k)          Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to three
percent (3.0%) of each delinquent payment.

 

(l)          Computation of Interest and Related Fees. All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

(m)          Automated Clearing House Payments. If Agent so elects, monthly
payments of principal, interest, fees, expenses or any other amounts due and
owing from Borrower to Agent hereunder shall be paid to Agent by Automated
Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.

 

37

 

 

Section 2.3           Notes.

 

The portion of the Loans made by each Lender shall be evidenced, if so requested
by such Lender, by one or more promissory notes executed by Borrowers on a joint
and several basis (each, a “Note”) in an original principal amount equal to such
Lender’s Revolving Loan Commitment Amount, the Term Loan Commitment Amount or
the Additional Term Loan Commitment Amount. Upon activation of an Additional
Tranche in accordance with Section 2.1(c) hereof, Borrowers shall deliver to
each Lender to whom Borrowers previously delivered a Note, a restated Note
evidencing such Lender’s Revolving Loan Commitment Amount.

 

Section 2.4           [Reserved].

 

Section 2.5           [Reserved].

 

Section 2.6           General Provisions Regarding Payment; Loan Account.

 

(a)          All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim.
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to and due and payable on the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension (it
also being understood and agreed that, solely for purposes of calculating
financial covenants and computations contained herein and determining compliance
therewith, if payment is made, in full, on any such extended due date, such
payment shall be deemed to have been paid on the original due date without
giving effect to any extension thereto). Any payments received in the Payment
Account before 12:00 Noon (Eastern time) on any date shall be deemed received by
Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day. In the absence of receipt by Agent of a written
designation by Borrower Representative, at least two (2) Business Days prior to
such prepayment, that such prepayment is to be applied to a Term Loan or
Additional Term Loan, Borrowers and each Lender hereby authorize and direct
Agent, subject to the provisions of Section 2.11(d) and Section 10.7 hereof, to
apply such prepayment against then outstanding Revolving Loans, and second, if
no Revolving Loans are then outstanding, first pro rata against all outstanding
Term Loans in accordance with the provisions of Section 2.1(a)(iii); and second,
pro rata against all outstanding Additional Term Loans in accordance with the
provisions of Section 2.1(d)(iii); provided, however, that if Agent at any time
determines that payments received by Agent were in respect of a mandatory
prepayment event, Agent shall apply such payments first in accordance with the
provisions of Section 2.1(a)(ii); and second, in accordance with the provisions
of Section 2.1(d)(ii) and shall be fully authorized by Borrowers and each Lender
to make corresponding Loan Account reversals in respect thereof.

 

38

 

 

(b)          Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by the Lenders
hereunder or under any other Financing Document, and all payments thereon made
by each Borrower. All entries in the Loan Account shall be made in accordance
with Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

Section 2.7           Maximum Interest.

 

In no event shall the interest charged with respect to the Loans or any other
Obligations of any Borrower under any Financing Document exceed the maximum
amount permitted under the laws of the State of Maryland or of any other
applicable jurisdiction. Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable hereunder or under any
Note or other Financing Document (the “Stated Rate”) would exceed the highest
rate of interest permitted under any applicable law to be charged (the “Maximum
Lawful Rate”), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest payable shall be equal to the Maximum Lawful Rate;
provided, however, that if at any time thereafter the Stated Rate is less than
the Maximum Lawful Rate, each Borrower shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply. In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Loans
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrowers. In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

 

39

 

 

Section 2.8           Taxes; Capital Adequacy.

 

(a)          All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Agent’s or any Lender’s net income by the
jurisdictions under which Agent or such Lender is organized or conducts business
(other than solely as the result of entering into any of the Financing Documents
or taking any action thereunder) (all non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by any Borrower
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.

 

(b)          If any Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

 

(c)          Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrowers or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes.
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.

 

40

 

 

(d)          If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrowers shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

(e)          If any Lender requires compensation under Section 2.8(d), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 2.9           Appointment of Borrower Representative.

 

(a)          Each Borrower hereby irrevocably designates, appoints and
constitutes Borrower Representative as its representative, agent and
attorney-in-fact to request and receive Loans in the name or on behalf of such
Borrower and any other Borrowers, deliver Notices of Borrowing, and Borrowing
Base Certificates, give instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Financing Documents and taking all other
actions (including in respect of compliance with covenants) in the name or on
behalf of any Borrower or Borrowers pursuant to this Agreement and the other
Financing Documents. Agent and Lenders may disburse the Loans to such bank
account of Borrower Representative or a Borrower or otherwise make such Loans to
a Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

 

41

 

 

(b)          Borrower Representative hereby accepts the appointment by Borrowers
to act as the agent and attorney-in-fact of Borrowers pursuant to this Section
2.9. Borrower Representative shall ensure that the disbursement of any Loans
that are at any time requested by or to be remitted to or for the account of a
Borrower, shall be remitted or issued to or for the account of such Borrower.

 

(c)          Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.

 

(d)          Any notice, election, representation, warranty, agreement or
undertaking made or delivered by or on behalf of any Borrower by Borrower
Representative shall be deemed for all purposes to have been made or delivered
by such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made or delivered directly by
such Borrower.

 

(e)          No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Administrative Loan Party’s appointment, powers and
duties as Administrative Loan Party shall be thereupon terminated.

 

Section 2.10         Joint and Several Liability; Rights of Contribution;
Subordination and Subrogation.

 

(a)          Borrowers are defined collectively to include all Persons named as
one of the Borrowers herein; provided, however, that any references herein to
“any Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

 

42

 

 

(b)          Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the liability of each
Borrower for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below).
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly. For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)          Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

43

 

 

(d)          Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of (i) the
absence of any attempt to collect the Obligations from any obligor or other
action to enforce the same; (ii) the waiver or consent by Agent with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

(e)          The Borrowers hereby agree, as between themselves, that to the
extent that Agent, on behalf of Lenders, shall have received from any Borrower
any Recovery Amount (as defined below), then the paying Borrower shall have a
right of contribution against each other Borrower in an amount equal to such
other Borrower’s contributive share of such Recovery Amount; provided, however,
that in the event any Borrower suffers a Deficiency Amount (as defined below),
then the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property. The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full. As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of the Lenders under this Agreement or the other
Financing Documents, including, without limitation, the sale of any Collateral.
As used in this Section 2.10(e), the term “Deficiency Amount” means any amount
that is less than the entire amount a Borrower is entitled to receive by way of
contribution or subrogation from, but that has not been paid by, the other
Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise.

 

44

 

 

Section 2.11         Collections and Lockbox Account.

 

(a)          Borrowers shall maintain a lockbox (the “Lockbox”) with a United
States depository institution designated from time to time by Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Agent may require. Borrowers shall ensure
that all collections of Accounts (other than Accounts for which the Account
Debtor is a Governmental Account Debtor) are paid directly from Account Debtors
(i) into the Lockbox for deposit into the Lockbox Account and/or (ii) directly
into the Lockbox Account; provided, however, unless Agent shall otherwise direct
by written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account when collected shall be transferred into
the Payment Account by the close of each Business Day.

 

(b)          [Reserved]

 

(c)          Notwithstanding anything in any lockbox agreement or Deposit
Account Control Agreement to the contrary, Borrowers agree that they shall be
liable for any fees and charges in effect from time to time and charged by the
Lockbox Bank in connection with the Lockbox, the Lockbox Account, and that Agent
shall have no liability therefor. Borrowers hereby indemnify and agree to hold
Agent harmless from any and all liabilities, claims, losses and demands
whatsoever, including reasonable attorneys’ fees and expenses, arising from or
relating to actions of Agent or the Lockbox Bank pursuant to this Section or any
lockbox agreement or Deposit Account Control Agreement or similar agreement,
except to the extent of such losses arising solely from Agent’s gross negligence
or willful misconduct.

 

(d)          Agent shall apply, on a daily basis, all funds transferred into the
Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans in such order of application as Agent shall elect. Agent shall have no
obligation to apply any funds transferred into the Payment Account pursuant to
this Section to reduce the outstanding Term Loan or Additional Term Loan, but
Agent shall have the option to apply such funds to any Term Loan or Additional
Term Loan to the extent of any payments (whether of principal, interest or
otherwise) due and payable in respect thereof, but, for the avoidance of doubt,
not to any prepayment of any Term Loan or Additional Term Loan unless Borrowers
have requested that Agent do so. If as the result of collections of Accounts
pursuant to the terms and conditions of this Section, a credit balance exists
with respect to the Loan Account, such credit balance shall not accrue interest
in favor of Borrowers, but Agent shall transfer such funds on the next Business
Day into an account designated by Borrower Representative for so long as no
Event of Default exists.

 

45

 

 

(e)          To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers. If any funds received by any Borrower are commingled with other funds
of the Borrowers, or are required to be deposited to a Lockbox or Lockbox
Account and are not so deposited within two (2) Business Days, then Borrowers
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.

 

(f)          Borrowers acknowledge and agree that compliance with the terms of
this Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

 

(g)          Borrowers shall not, and Borrowers shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts. If more than five
percent (5%) of the collections of Accounts received by Borrowers during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Agent within ten (10) Business Days of receipt, Agent shall not
be obligated to make further advances under this Agreement until such amount is
identified or is reconciled to the reasonable satisfaction of Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Agent’s own staff shall be in accordance with Agent’s then
prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.

 

(h)          If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Agent, as the irrevocably
made, constituted and appointed true and lawful attorney for Borrowers, may, by
the signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

 

46

 

 

Section 2.12         Termination; Restriction on Termination.

 

(a)          Termination by Lenders. In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice upon or after the occurrence and during
the continuance of an Event of Default.

 

(b)          Termination by Borrowers. Upon at least thirty (30) days’ prior
written notice to Agent and Lenders, Borrowers may, at its option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have complied with Section 2.2(f) and all Obligations have been
paid. Any notice of termination given by Borrowers shall be irrevocable unless
all Lenders otherwise agree in writing and no Lender shall have any obligation
to make any Loans or issue or procure any Letters of Credit or Support
Agreements on or after the termination date stated in such notice. Borrowers may
elect to terminate this Agreement in its entirety only. No section of this
Agreement or type of Loan available hereunder may be terminated singly.

 

(c)          Effectiveness of Termination. All of the Obligations shall be
immediately due and payable upon the Termination Date. All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(f) and the terms of any fee letter
resulting from such termination. Notwithstanding the foregoing or the payment in
full of the Obligations, Agent shall not be required to terminate its Liens in
the Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each of the Borrowers and
Parent hereby represents and warrants to Agent and each Lender that:

 

Section 3.1           Existence and Power.

 

Each Credit Party is an entity as specified on Schedule 3.1, is duly organized,
validly existing and in good standing under the laws of the jurisdiction
specified on Schedule 3.1 and no other jurisdiction, has the same legal name as
it appears in such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.

 

47

 

 

Section 3.2           Organization and Governmental Authorization; No
Contravention.

 

The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and, except as set forth on Schedule 3.2, do not violate, conflict
with or cause a breach or a default under (a) any Law applicable to any Credit
Party or any of the Organizational Documents of any Credit Party, or (b) any
agreement or instrument binding upon it, except for such violations, conflicts,
breaches or defaults as could not, with respect to this clause (b), reasonably
be expected to have a Material Adverse Effect.

 

Section 3.3           Binding Effect.

 

Each of the Operative Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4           Capitalization.

 

The authorized equity securities of each of the Credit Parties as of the Closing
Date are as set forth on Schedule 3.4. All issued and outstanding equity
securities of each of the Credit Parties are duly authorized and validly issued,
fully paid, nonassessable, free and clear of all Liens other than those in favor
of Agent for the benefit of Agent and Lenders, and such equity securities were
issued in compliance with all applicable Laws. The identity of the holders of
the equity securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on Schedule 3.4. No shares of the capital
stock or other equity securities of any Credit Party, other than those described
above, are issued and outstanding as of the Closing Date. Except as set forth on
Schedule 3.4, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.

 

Section 3.5           Financial Information.

 

All information delivered to Agent and pertaining to the financial condition of
any Credit Party fairly presents the financial position of such Credit Party as
of such date in conformity with GAAP (and as to unaudited financial statements,
subject to normal year-end adjustments and the absence of footnote disclosures).
Since November 30, 2014, there has been no material adverse change in the
business, operations, properties, prospects or condition (financial or
otherwise) of any Credit Party.

 

48

 

 

Section 3.6           Litigation.

 

Except as set forth on Schedule 3.6 as of the Closing Date, and except as
hereafter disclosed to Agent in writing, there is no Litigation pending against,
or to such Borrower’s knowledge threatened against or affecting, any Credit
Party or, to such Borrower’s knowledge, any party to any Operative Document
other than a Credit Party. There is no Litigation pending in which an adverse
decision could reasonably be expected to have a Material Adverse Effect or which
in any manner draws into question the validity of any of the Operative
Documents.

 

Section 3.7           Ownership of Property.

 

Each Borrower and each of its Subsidiaries is the lawful owner of, has good and
marketable title to and is in lawful possession of, or has valid leasehold
interests in, all properties and other assets (real or personal, tangible,
intangible or mixed) purported or reported to be owned or leased (as the case
may be) by such Person.

 

Section 3.8           No Default.

 

No Event of Default, or to such Borrower’s knowledge, Default, has occurred and
is continuing. No Credit Party is in breach or default under or with respect to
any contract, agreement, lease or other instrument to which it is a party or by
which its property is bound or affected, which breach or default could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.9           Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to any Borrower’s knowledge, threatened against any Credit Party. Hours worked
and payments made to the employees of the Credit Parties have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with such matters. All payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books, as the case may be. The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

 

Section 3.10         Regulated Entities.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 

49

 

 

Section 3.11         Margin Regulations.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Federal Reserve Board), for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any “margin stock” or for any other purpose which might cause any of
the Loans to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.

 

Section 3.12         Compliance With Laws; Anti-Terrorism Laws.

 

(a)          Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting or will act for or on behalf
of a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

Section 3.13         Taxes.

 

All federal, state and local tax returns, reports and statements required to be
filed by or on behalf of each Credit Party have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such returns, reports and
statements are required to be filed and, except to the extent subject to a
Permitted Contest, all Taxes (including real property Taxes) and other charges
shown to be due and payable in respect thereof have been timely paid prior to
the date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof. Except to the extent subject to a Permitted
Contest, all state and local sales and use Taxes required to be paid by each
Credit Party have been paid. All federal and state returns have been filed by
each Credit Party for all periods for which returns were due with respect to
employee income tax withholding, social security and unemployment taxes, and,
except to the extent subject to a Permitted Contest, the amounts shown thereon
to be due and payable have been paid in full or adequate provisions therefor
have been made.

 

50

 

 

Section 3.14         Compliance with ERISA.

 

(a)          Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects. Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently. No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan, (i) no steps have been taken to
terminate any Pension Plan, and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty. No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan. All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

Section 3.15         Consummation of Operative Documents; Brokers.

 

Except for fees payable to Agent and/or Lenders or as set forth on Schedule
3.15, no broker, finder or other intermediary has brought about the obtaining,
making or closing of the transactions contemplated by the Operative Documents,
and no Credit Party has or will have any obligation to any Person in respect of
any finder’s or brokerage fees, commissions or other expenses in connection
herewith or therewith.

 

Section 3.16         Related Transactions.

 

All transactions contemplated by the Operative Documents to be consummated on or
prior to the date hereof have been so consummated (including, without
limitation, the disbursement and transfer of all funds in connection therewith)
in all material respects pursuant to the provisions of the applicable Operative
Documents, true and complete copies of which have been delivered to Agent, and
in compliance with all applicable Law, except for such Laws the noncompliance
with which would not reasonably be expected to have a Material Adverse Effect.

 

51

 

 

Section 3.17         Material Contracts.

 

Except for the Operative Documents and the other agreements set forth on
Schedule 3.17 (collectively with the Operative Documents, the “Material
Contracts”) as of the Closing Date, there are no (a) employment agreements
covering the management of any Credit Party, (b) collective bargaining
agreements or other similar labor agreements covering any employees of any
Credit Party, (c) agreements for managerial, consulting or similar services to
which any Credit Party is a party or by which it is bound, (d) agreements
regarding any Credit Party, its assets or operations or any investment therein
to which any of its equity holders is a party or by which it is bound, (e) real
estate leases, Intellectual Property licenses or other lease or license
agreements to which any Credit Party is a party, either as lessor or lessee, or
as licensor or licensee (other than licenses arising from the purchase of “off
the shelf” products), (f) customer, distribution, marketing or supply agreements
to which any Credit Party is a party, in each case with respect to the preceding
clauses (a) through (e) requiring payment of more than $100,000 in any year,
(g) partnership agreements to which any Credit Party is a general partner or
joint venture agreements to which any Credit Party is a party, (h) third party
billing arrangements to which any Credit Party is a party, or (i) any other
agreements or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect. Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the Closing Date, the address of the subject
property and the annual rental (or, where applicable, a general description of
the method of computing the annual rental). The consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination in favor of any party to any Material Contract (other than any
Credit Party), except for such Material Contracts the noncompliance with which
would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18         Compliance with Environmental Requirements; No Hazardous
Materials.

 

Except in each case as set forth on Schedule 3.18:

 

(a)          no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

 

52

 

 

(b)          no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

 

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

 

Section 3.19         Intellectual Property.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party. All Intellectual Property
existing as of the Closing Date which is issued, registered or pending with any
United States or foreign Governmental Authority (including, without limitation,
any and all applications for the registration of any Intellectual Property with
any such United States or foreign Governmental Authority) and all licenses under
which any Borrower is the licensee of any such registered Intellectual Property
(or any such application for the registration of Intellectual Property) owned by
another Person are set forth on Schedule 3.19. Such Schedule 3.19 indicates in
each case whether such registered Intellectual Property (or application
therefor) is owned or licensed by such Credit Party, and in the case of any such
licensed registered Intellectual Property (or application therefor), lists the
name and address of the licensor and the name and date of the agreement pursuant
to which such item of Intellectual Property is licensed and whether or not such
license is an exclusive license and indicates whether there are any purported
restrictions in such license on the ability to such Credit Party to grant a
security interest in and/or to transfer any of its rights as a licensee under
such license. Except as indicated on Schedule 3.19, the applicable Credit Party
is the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each such registered Intellectual Property (or application
therefor) purported to be owned by such Credit Party, free and clear of any
Liens and/or licenses in favor of third parties or agreements or covenants not
to sue such third parties for infringement. All registered Intellectual Property
of each Credit Party is duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. No Credit Party is party to, nor bound by, any
material license or other agreement with respect to which any Credit Party is
the licensee that prohibits or otherwise restricts such Credit Party from
granting a security interest in such Borrower’s interest in such license or
agreement or other property. To such Borrower’s knowledge, each Credit Party
conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others and there is no infringement or claim of
infringement by others of any Intellectual Property rights of any Credit Party,
which infringement or claim of infringement could reasonably be expected to have
a Material Adverse Effect.

 

53

 

 

Section 3.20         Solvency.

 

After giving effect to the Loan advance and the liabilities and obligations of
each Borrower under the Operative Documents, each Borrower and each additional
Credit Party is Solvent.

 

Section 3.21         Full Disclosure.

 

None of the written information (financial or otherwise) furnished by or on
behalf of any Credit Party to Agent or any Lender in connection with the
consummation of the transactions contemplated by the Operative Documents,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which such statements were made. All
financial projections delivered to Agent and the Lenders by Borrowers (or their
agents) have been prepared on the basis of the assumptions stated therein. Such
projections represent each Borrower’s best estimate of such Borrower’s future
financial performance and such assumptions are believed by such Borrower to be
fair and reasonable in light of current business conditions; provided, however,
that Borrowers can give no assurance that such projections will be attained.

 

Section 3.22         Interest Rate.

 

The rate of interest paid under the Notes and the method and manner of the
calculation thereof do not violate any usury or other law or applicable Laws,
any of the Organizational Documents, or any of the Operative Documents.

 

Section 3.23         Subsidiaries.

 

Except as set forth on Schedule 3.23, Borrowers do not own any stock,
partnership interests, limited liability company interests or other equity
securities or Subsidiaries except for Permitted Investments.

 

Section 3.24         Representations and Warranties Incorporated from Operative
Documents.

 

As of the Closing Date, each of the representations and warranties made in the
Operative Documents by each of the parties thereto is true and correct in all
material respects, and such representations and warranties are hereby
incorporated herein by reference with the same effect as though set forth in
their entirety herein, as qualified therein, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true as of such earlier date.

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

 

Each of the Borrowers and Parent agrees that, so long as any Credit Exposure
exists:

 

54

 

 

Section 4.1           Financial Statements and Other Reports.

 

Parent will deliver to Agent: (a) as available, but no later than thirty (30)
days after the last day of each month, a company prepared “flash report”
covering Parent’s and its Consolidated Subsidiaries’ consolidated operations
during the period, prepared in a manner, scope and detail consistent with the
Parent’s flash reports provided to Agent prior to the Closing Date, certified by
a Responsible Officer and in a form acceptable to Agent, (b) as available, but
no later than thirty (30) days after the last day of each Fiscal Quarter of
Parent, a company prepared consolidated balance sheet, cash flow and income
statement (including year-to-date results) covering Parent’s and its
Consolidated Subsidiaries’ consolidated operations during the period, prepared
under GAAP, consistently applied, setting forth in comparative form the
corresponding figures as at the end of the corresponding Fiscal Quarter of the
previous Fiscal Year and the projected figures for such period based upon the
projections required hereunder, all in reasonable detail, certified by a
Responsible Officer and in a form acceptable to Agent; (c) together with the
flash reports described in (a) above, evidence of payment and satisfaction of
all payroll, withholding and similar taxes due and owing by all Credit Parties
with respect to the payroll period(s) occurring during such month; (d) as soon
as available, but no later than one hundred five (105) days after the last day
of Parent’s Fiscal Year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion, provided, however, for the
Parent’s 2015 Fiscal Year only, the opinion may contain a going concern
qualification that is based on the Parent’s liquidity consistent with the
financial information described in Section 3.5 and with the closing and fundings
under the terms of this Agreement; (e) within five (5) days of delivery or
filing thereof, copies of all statements, reports and notices made available to
Parent’s security holders or to any holders of Subordinated Debt and copies of
all reports and other filings made by Borrower with any stock exchange on which
any securities of any Borrower are traded and/or the SEC; (f) a prompt written
report of any legal actions pending or threatened against any Credit Party or
any of its Subsidiaries that could reasonably be expected to result in damages
or costs to any Credit Party or any of its Subsidiaries of Fifty Thousand
Dollars ($50,000) or more; (g) prompt written notice of an event that materially
and adversely affects the value of any Intellectual Property; and (h) budgets,
sales projections, operating plans and other financial information and
information, reports or statements regarding the Credit Parties, their business
and the Collateral as Agent may from time to time reasonably request. Parent
will, within thirty (30) days after the last day of each month, deliver to Agent
(i) with the first two monthly flash reports described in clause (a) above and
(ii) with quarterly financial statements described in clause (b) above, a duly
completed Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement. Promptly upon their becoming available, Borrowers shall deliver to
Agent copies of all Swap Contracts and Material Contracts. Borrower
Representative will, within ten (10) Business Days after the last day of each
month, deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date). Credit Parties shall, every ninety (90) days on a
schedule to be designated by Agent, and at such other times as Agent shall
request, deliver to Agent a schedule of Eligible Accounts denoting, for the
thirty (30) largest Account Debtors during such quarter, such Account Debtor’s
credit rating(s), if any, as rated by A.M. Best Company, Standard & Poor’s
Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other applicable
rating agent.

 

55

 







 

Section 4.2           Payment and Performance of Obligations.

 

Each Credit Party (a) will pay and discharge, and cause each Subsidiary to pay
and discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities
(i) that may be the subject of a Permitted Contest, and (ii) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect or result in a Lien against any Collateral, except for Permitted
Liens, (b) without limiting anything contained in the foregoing clause (a), pay
all amounts due and owing in respect of Taxes (including without limitation,
payroll and withholdings tax liabilities) on a timely basis as and when due, and
in any case prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for nonpayment thereof, (c) will maintain, and
cause each Subsidiary to maintain, in accordance with GAAP, appropriate reserves
for the accrual of all of their respective obligations and liabilities, and
(d) will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.3           Maintenance of Existence.

 

Each Credit Party will preserve, renew and keep in full force and effect and in
good standing, and will cause each Subsidiary to preserve, renew and keep in
full force and effect and in good standing, their respective existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business.

 

Section 4.4           Maintenance of Property; Insurance.

 

(a)          Each Credit Party will keep, and will cause each Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted. If all or any part of the
Collateral useful or necessary in its business, or upon which any Borrowing Base
is calculated, becomes damaged or destroyed, each Credit Party will, and will
cause each Subsidiary to, promptly and completely repair and/or restore the
affected Collateral in a good and workmanlike manner, regardless of whether
Agent agrees to disburse insurance proceeds or other sums to pay costs of the
work of repair or reconstruction.

 

(b)          Upon completion of any Permitted Contest, Credit Parties shall, and
will cause each Subsidiary to, promptly pay the amount due, if any, and deliver
to Agent proof of the completion of the contest and payment of the amount due,
if any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.

 

(c)          Each Credit Party will maintain (i) casualty insurance on all real
and personal property on an all risks basis (including the perils of flood,
windstorm and quake), covering the repair and replacement cost of all such
property and coverage, business interruption and rent loss coverages with
extended period of indemnity (for the period required by Agent from time to
time) and indemnity for extra expense, in each case without application of
coinsurance and with agreed amount endorsements, (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage in such amounts and with
respect to such risks as Agent may request from time to time, pursuant to the
Insurance Requirements attached hereto as Schedule 4.4; provided, however, that,
in no event shall such insurance be in amounts or with coverage less than, or
with carriers with qualifications inferior to, any of the insurance or carriers
in existence as of the Closing Date (or required to be in existence after the
Closing Date under a Financing Document). All such insurance shall be provided
by insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

 



56

 

 

(d)          On or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements in form and substance
acceptable to Agent. Borrowers shall deliver to Agent and the Lenders (i) on the
Closing Date, a certificate from Borrowers’ insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and additional insureds and all rights of subrogation against all loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will forthwith give notice thereof
to each additional insured, assignee and loss payee and that no cancellation,
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by each additional insured,
assignee and loss payee of written notice thereof, (ii) on an annual basis, and
upon the request of any Lender through Agent from time to time full information
as to the insurance carried, (iii) within five (5) days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement,
(iv) forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower, and (v) at least 30 days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

(e)          In the event any Borrower fails to provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may purchase insurance
at Borrowers’ expense to protect Agent’s interests in the Collateral. This
insurance may, but need not, protect such Borrower’s interests. The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral. Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

 

Section 4.5           Compliance with Laws and Material Contracts.

 

Each Credit Party will comply, and cause each Subsidiary to comply, with the
requirements of all applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (a) have a
Material Adverse Effect, or (b) result in any Lien upon either (i) a material
portion of the assets of any such Person in favor of any Governmental Authority,
or (ii) any Collateral which is part of the Borrowing Base.

 



57

 

 

Section 4.6           Inspection of Property, Books and Records.

 

Each Credit Party will keep, and will cause each Subsidiary to keep, proper
books of record substantially in accordance with GAAP in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities; and will permit, and will cause each Subsidiary to
permit, at the sole cost of the applicable Credit Party or any applicable
Subsidiary, representatives of Agent and of any Lender to visit and inspect any
of their respective properties, to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Credit Parties and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired. In the absence of a Default or an Event of Default, Agent or any Lender
exercising any rights pursuant to this Section 4.6 shall give the applicable
Credit Party or any applicable Subsidiary commercially reasonable prior notice
of such exercise. No notice shall be required during the existence and
continuance of any Default or Event of Default or any time during which Agent
reasonably believes a Default or an Event of Default exists.

 

Section 4.7           Use of Proceeds.

 

Borrowers shall use the proceeds of the Term Loan solely for payment of
transaction fees incurred in connection with the Operative Documents and the
refinancing on the Closing Date of Debt. Borrowers shall use the proceeds of
Revolving Loans and Additional Term Loans solely for any of the following
(a) transaction fees incurred in connection with the Financing Documents and the
refinancing on the Closing Date of Debt, (b) for working capital needs of
Borrowers and their Subsidiaries, (c) repayment in full of the Series A Bond
Debt; (d) payments with respect to Permitted Distributions and Permitted
Intercompany Transactions, and (e) Permitted Acquisitions but only if Agent has
agreed that the accounts of the target may be included in the Borrowing Base and
in the Collateral and the Credit Parties (which, if applicable shall include any
Person that Agent, in its discretion, requires to join into this Agreement as a
condition of such inclusion) have executed and delivered such additional
Financing Documents as Agent may require in connection therewith. No portion of
the proceeds of the Loans will be used for family, personal, agricultural or
household use.

 

Section 4.8           Estoppel Certificates.

 

After written request by Agent, Credit Parties, within fifteen (15) days and at
their expense, will furnish Agent with a statement, duly acknowledged and
certified, setting forth (a) the amount of the original principal amount of the
Notes, and the unpaid principal amount of the Notes, (b) the rate of interest of
the Notes, (c) the date payments of interest and/or principal were last paid,
(d) any offsets or defenses to the payment of the Obligations, and if any are
alleged, the nature thereof, (e) that the Notes and this Agreement have not been
modified or if modified, giving particulars of such modification, and (f) that
there has occurred and is then continuing no Default or Event of Default or if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed, and the action being taken to remedy such Default or Event of
Default. After written request by Agent, Credit Parties, within fifteen (15)
days and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Credit Parties, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete as of the date of such certificate.

 



58

 

 

Section 4.9           Notices of Litigation and Defaults.

 

Credit Parties will give prompt written notice to Agent (a) of any litigation or
governmental proceedings pending or threatened (in writing) against Credit
Parties or other Credit Party which would reasonably be expected to have a
Material Adverse Effect with respect to Credit Parties or any other Credit Party
or which in any manner calls into question the validity or enforceability of any
Financing Document, (b) upon any Credit Party becoming aware of the existence of
any Default or Event of Default, (c) if any Credit Party is in breach or default
under or with respect to any Material Contract, or if any Credit Party is in
breach or default under or with respect to any other contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default in each case or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (d) of any strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened against
any Credit Party, (e) if there is any infringement or claim of infringement by
any other Person with respect to any Intellectual Property rights of any Credit
Party that could reasonably be expected to have a Material Adverse Effect, or if
there is any claim by any other Person that any Credit Party in the conduct of
its business is infringing on the Intellectual Property Rights of others, and
(f) of all returns, recoveries, disputes and claims that involve more than
$100,000. Credit Parties represent and warrant that Schedule 4.9 sets forth a
complete list of all matters existing as of the Closing Date for which notice
could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Credit Parties or other
Credit Party as of the Closing Date.

 

Section 4.10         Hazardous Materials; Remediation.

 

(a)          If any release or disposal of Hazardous Materials shall occur or
shall have occurred on any real property or any other assets of any Credit Party
or any other Credit Party, such Credit Party will cause, or direct the
applicable Credit Party to cause, the prompt containment and removal of such
Hazardous Materials and the remediation of such real property or other assets as
is necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Credit Party shall, and shall cause each other Credit Party to,
comply with each Environmental Law requiring the performance at any real
property by any Credit Party or any other Credit Party of activities in response
to the release or threatened release of a Hazardous Material.

 

(b)          Credit Parties will provide Agent within thirty (30) days after
written demand therefor with a bond, letter of credit or similar financial
assurance evidencing to the reasonable satisfaction of Agent that sufficient
funds are available to pay the cost of removing, treating and disposing of any
Hazardous Materials or Hazardous Materials Contamination and discharging any
assessment which may be established on any property as a result thereof, such
demand to be made, if at all, upon Agent’s reasonable business determination
that the failure to remove, treat or dispose of any Hazardous Materials or
Hazardous Materials Contamination, or the failure to discharge any such
assessment could reasonably be expected to have a Material Adverse Effect.

 



59

 

 

Section 4.11         Further Assurances.

 

(a)          Each Credit Party will, and will cause each Subsidiary (except any
Excluded Subsidiary unless expressly required by the terms of this Agreement or
any of the other Financing Documents) to, at its own cost and expense, promptly
and duly take, execute, acknowledge and deliver all such further acts, documents
and assurances as may from time to time be necessary or as Agent or the Required
Lenders may from time to time reasonably request in order to carry out the
intent and purposes of the Financing Documents and the transactions contemplated
thereby, including all such actions to (i) establish, create, preserve, protect
and perfect a first priority Lien (subject only to Permitted Liens) in favor of
Agent for itself and for the benefit of the Lenders on the Collateral (including
Collateral acquired after the date hereof), and (ii) unless Agent shall agree
otherwise in writing, cause all Subsidiaries (except any Excluded Subsidiary
unless expressly required by the terms of this Agreement or any of the other
Financing Documents) of Credit Parties to be jointly and severally obligated
with the other Credit Parties under all covenants and obligations under this
Agreement, including the obligation to repay the Obligations. Without limiting
the generality of the foregoing, (x) Credit Parties shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by an Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party’s Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto,
and (y) at the request of Agent, following the disclosure by Credit Parties on
any Compliance Certificate of the acquisition by any Credit Party of any rights
under a license as a licensee with respect to any registered Intellectual
Property or application for the registration of any Intellectual Property owned
by another Person, Credit Parties shall execute any documents requested by Agent
to establish, create, preserve, protect and perfect a first priority lien in
favor of Agent, to the extent legally possible, in such Borrower’s rights under
such license and shall use their commercially reasonable best efforts to obtain
the written consent of the licensor which such license to the granting in favor
of Agent of a Lien on such Borrower’s rights as licensee under such license.



 

(b)          Upon receipt of an affidavit of an authorized representative of
Agent or a Lender as to the loss, theft, destruction or mutilation of any Note
or any other Financing Document which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of such Note or other
applicable Financing Document, Credit Parties will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

 



60

 

 

(c)          Upon the formation or acquisition of a new Subsidiary, Borrowers
shall (i) pledge, have pledged or cause or have caused to be pledged to the
Agent pursuant to a pledge agreement in form and substance satisfactory to the
Agent, all of the outstanding shares of equity interests or other equity
interests of such new Subsidiary owned directly or indirectly by any Borrower,
along with undated stock or equivalent powers for such certificates, executed in
blank; (ii) unless Agent shall agree otherwise in writing, cause the new
Subsidiary to take such other actions (including entering into or joining any
Security Documents) as are necessary or advisable in the reasonable opinion of
the Agent in order to grant the Agent, acting on behalf of the Lenders, a first
priority Lien on all real and personal property of such Subsidiary in existence
as of such date and in all after acquired property, which first priority Liens
are required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, together with good standing certificates, by-laws
(or other operating agreement or governing documents), resolutions of the Board
of Directors or other governing body, approving and authorize the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Agent, in each case, in form and substance
satisfactory to the Agent.

 

(d)          Upon the request of Agent, Borrowers shall obtain a landlord’s
agreement or mortgagee agreement, as applicable, from the lessor of each leased
property or mortgagee of owned property with respect to any business location
where any portion of the Collateral included in or proposed to be included in
the Borrowing Base, or the records relating to such Collateral and/or software
and equipment relating to such records or Collateral, is stored or located,
which agreement or letter shall be reasonably satisfactory in form and substance
to Agent. Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.

 

Section 4.12         [Reserved].

 

Section 4.13         Power of Attorney.

 

Each of the authorized representatives of Agent is hereby irrevocably made,
constituted and appointed the true and lawful attorney for Borrowers (without
requiring any of them to act as such) with full power of substitution to do the
following: (a) endorse the name of Borrowers upon any and all checks, drafts,
money orders, and other instruments for the payment of money that are payable to
Borrowers and constitute collections on Borrowers’ Accounts or other Collateral;
(b) so long as Agent has provided not less than three (3) Business Days’ prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, execute in the name of Borrowers any schedules, assignments,
instruments, documents, and statements that Borrowers are obligated to give
Agent under this Agreement; (c) after the occurrence and during the continuance
of an Event of Default, take any action Borrowers are required to take under
this Agreement; (d) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, do such other and further acts and deeds in the
name of Borrowers that Agent may deem necessary or desirable to enforce any
Account or other Collateral or perfect Agent’s security interest or Lien in any
Collateral; and (e) after the occurrence and during the continuance of an Event
of Default, do such other and further acts and deeds in the name of Borrowers
that Agent may deem necessary or desirable to enforce its rights with regard to
any Account or other Collateral. This power of attorney shall be irrevocable and
coupled with an interest.

 



61

 

 

Section 4.14         Borrowing Base Collateral Administration.

 

(a)          All data and other information relating to Accounts or other
intangible Collateral shall at all times be kept by Borrowers, at their
respective principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

 

(b)          Borrowers shall provide prompt written notice to each Person who
either is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure
to send such notices within ten (10) days after the date of this Agreement (or
ten (10) days after the Person becomes an Account Debtor), to send any and all
similar notices to such Person. Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.

 

Section 4.15         Maintenance of Management.

 

Credit Party will cause its business to be continuously managed by its present
executive chairman, chief executive officer and chief financial officer or such
other individuals serving in such capacities as shall be reasonably satisfactory
to Agent. Credit Parties will notify Agent promptly in writing of any change in
its board of directors or executive officers.

 

Section 4.16         [Reserved].

 

Section 4.17         Staffing Alliance.

 

Staffing Alliance shall conduct no business other than the resolution of
immaterial payables and receivables and, without implying any limitation on any
other provision of this Agreement, shall receive no fundings from or conduct any
business with any Credit Party, except that Parent may make immaterial fundings
to assist in the resolution of those immaterial payables. No later than July 31,
2015 Staffing Alliance shall have ceased all business and shall have dissolved
without any assumption of liability by any Credit Party or any Subsidiary of any
Credit Party.

 

Section 4.18         United States Subsidiaries.

 

Schedule 3.23 attached to and made a part of this Agreement identifies all
Subsidiaries of Parent (other than the Borrowers) that are organized under the
laws of one of the United States and identifies the current businesses and
operations of each such Subsidiary, with respect to which the Borrowers have
agreed to take certain actions as and when set forth in Section 7.4..

 



62

 

 

ARTICLE 5 - NEGATIVE COVENANTS

 

Each of the Borrowers and Parent agrees that, so long as any Credit Exposure
exists:

 

Section 5.1           Debt; Contingent Obligations.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, create, incur,
assume, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Debt, except for Permitted Debt. No Credit Party will, or
will permit any Subsidiary (except any Excluded Subsidiary unless expressly
required by the terms of this Agreement or any of the other Financing Documents)
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.

 

Section 5.2           Liens.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except for Permitted Liens.

 

Section 5.3           Restricted Distributions.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Distribution, except, provided
there exists no Default or Event of Default, for Permitted Distributions.

 

Section 5.4           Restrictive Agreements.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly (a) enter into or
assume any agreement (other than the Financing Documents and any agreements for
purchase money debt permitted under clause (c) of the definition of Permitted
Debt) prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents) on the
ability of any Subsidiary to: (i) pay or make Restricted Distributions to any
Credit Party or any Subsidiary; (ii) pay any Debt owed to any Credit Party or
any Subsidiary (other than to another Excluded Subsidiary); (iii) except any
Excluded Subsidiary, make loans or advances to any Credit Party or any
Subsidiary; or (iv) except any Excluded Subsidiary, transfer any of its property
or assets to any Credit Party or any Subsidiary.

 



63

 

 

Section 5.5           Payments and Modifications of Subordinated Debt.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of any Subordinated Debt, except
for payments made in full compliance with and expressly permitted under the
Subordination Agreement (other than by a Subordinated Debt Permitted
Refinancing), (b) amend or otherwise modify the terms of any Subordinated Debt,
except for amendments or modifications made in full compliance with the
Subordination Agreement, (c) declare, pay, make or set aside any amount for
payment in respect of any Debt hereinafter incurred that, by its terms, or by
separate agreement, is subordinated to the Obligations, except for payments made
in full compliance with and expressly permitted under the subordination
provisions applicable thereto, or (d) amend or otherwise modify the terms of any
such Debt if the effect of such amendment or modification is to (i) increase the
interest rate or fees on, or change the manner or timing of payment of, such
Debt, (ii) accelerate or shorten the dates upon which payments of principal or
interest are due on, or the principal amount of, such Debt, (iii) change in a
manner adverse to any Credit Party or Agent any event of default or add or make
more restrictive any covenant with respect to such Debt, (iv) change the
prepayment provisions of such Debt or any of the defined terms related thereto,
(v) change the subordination provisions thereof (or the subordination terms of
any guaranty thereof), or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Debt in a manner adverse to
Credit Parties, any Subsidiaries, Agents or Lenders. Credit Parties shall, prior
to entering into any such amendment or modification, deliver to Agent reasonably
in advance of the execution thereof, any final or execution form copy thereof.

 

Section 5.6           Consolidations, Mergers and Sales of Assets; Change in
Control.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly (a) consolidate or
merge or amalgamate with or into any other Person (provided that an Excluded
Subsidiary may not merge with a Credit Party), or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions. No Credit Party will
suffer or permit to occur any Change in Control with respect to itself, any
Subsidiary (except any Excluded Subsidiary unless expressly required by the
terms of this Agreement or any of the other Financing Documents) or any
Guarantor.

 

Section 5.7           Purchase of Assets, Investments.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly (a) acquire or enter
into any agreement to acquire any assets other than in the Ordinary Course of
Business or as permitted under clause (h) or clause (i) of the definition of
Permitted Investments; (b) engage or enter into any agreement to engage in any
joint venture or partnership with any other Person; or (c) acquire or own or
enter into any agreement to acquire or own any Investment in any Person other
than Permitted Investments.

 



64

 

 

Section 5.8           Transactions with Affiliates.

 

Except as otherwise disclosed on Schedule 5.8, no Credit Party will, or will
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of any Credit Party except,
provided there exists no Default or Event of Default, for transactions that are
disclosed to Agent in advance of being entered into and which contain terms that
are no less favorable to the applicable Credit Party or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party (collectively, “Permitted Intercompany
Transactions”).

 

Section 5.9           Modification of Organizational Documents.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

 

Section 5.10         Modification of Certain Agreements.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, amend or otherwise
modify any Material Contract, which amendment or modification in any case:
(a) is contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse to the rights, interests or
privileges of the Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Credit Party or any Subsidiary
(except any Excluded Subsidiary unless expressly required by the terms of this
Agreement or any of the other Financing Documents); or (d) reduces in any
material respect any rights or benefits of any Credit Party or any Subsidiaries
(it being understood and agreed that any such determination shall be in the
discretion of the Agent). Each Credit Party shall, prior to entering into any
amendment or other modification of any of the foregoing documents, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents, and such
Credit Party agrees not to take, nor permit any of its Subsidiaries (except any
Excluded Subsidiary unless expressly required by the terms of this Agreement or
any of the other Financing Documents) to take, any such action with respect to
any such documents without obtaining such approval from Agent.

 

Section 5.11         Conduct of Business.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, engage in any line of
business other than those businesses engaged in on the Closing Date and
described on Schedule 5.11 and businesses reasonably related thereto. No Credit
Party will, or will permit any Subsidiary (except any Excluded Subsidiary unless
expressly required by the terms of this Agreement or any of the other Financing
Documents) to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).

 



65

 

 

Section 5.12         Lease Payments.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, incur or assume
(whether pursuant to a Guarantee or otherwise) any liability for rental payments
except in the Ordinary Course of Business.

 

Section 5.13         Limitation on Sale and Leaseback Transactions.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Credit Party or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 

Section 5.14         Deposit Accounts and Securities Accounts; Payroll and
Benefits Accounts.

 

No Credit Party will, or will permit any Subsidiary (except any Excluded
Subsidiary unless expressly required by the terms of this Agreement or any of
the other Financing Documents) to, directly or indirectly, establish any new
Deposit Account or Securities Account without prior written notice to Agent, and
unless Agent, such Credit Party or such Subsidiary and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account. Credit Parties represent and warrant that
Schedule 5.14 lists all of the Deposit Accounts and Securities Accounts of each
Credit Party as of the Closing Date. The provisions of this Section requiring
Deposit Account Control Agreements shall not apply to Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Credit Parties’ employees and identified to
Agent by Credit Parties as such; provided, however, that at all times that any
Obligations or Affiliated Obligations remain outstanding, Credit Party shall
maintain one or more separate Deposit Accounts to hold any and all amounts to be
used for payroll, payroll taxes and other employee wage and benefit payments,
and shall not commingle any monies allocated for such purposes with funds in any
other Deposit Account.

 



66

 

 

Section 5.15         Compliance with Anti-Terrorism Laws.

 

Agent hereby notifies Credit Parties that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Credit Parties and its principals, which information includes the name and
address of each Credit Party and its principals and such other information that
will allow Agent to identify such party in accordance with Anti-Terrorism Laws.
No Credit Party will, or will permit any Subsidiary to, directly or indirectly,
knowingly enter into any Material Contracts with any Blocked Person or any
Person listed on the OFAC Lists. Each Credit Party shall immediately notify
Agent if such Credit Party has knowledge that any Borrower, any additional
Credit Party or any of their respective Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (a) is convicted on, (b) pleads
nolo contendere to, (c) is indicted on, or (d) is arraigned and held over on
charges involving money laundering or predicate crimes to money laundering. No
Credit Party will, or will permit any Subsidiary to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

Section 5.16         Agreements Regarding Receivables.

 

No Credit Party may backdate, postdate or redate any of its invoices. No Credit
Party may make any sales on extended dating or credit terms beyond that
customary in such Borrower’s industry and consented to in advance by Agent. In
addition to the Borrowing Base Certificate to be delivered in accordance with
this Agreement, Borrower Representative shall promptly notify Agent upon any
Borrower’s learning thereof, in the event any Eligible Account becomes
ineligible for any reason, other than the aging of such Account, and of the
reasons for such ineligibility. Borrower Representative shall also promptly
notify Agent of all material disputes and claims with respect to the Accounts of
any Borrower, and such Credit Party will settle or adjust such material disputes
and claims at no expense to Agent; provided, however, that no Credit Party may,
without Agent’s consent, grant (a) any discount, credit or allowance in respect
of its Accounts (i) which is outside the ordinary course of business or (ii)
which discount, credit or allowance exceeds an amount equal to $100,000 in the
aggregate with respect to any individual Account; or (b) any materially adverse
extension, compromise or settlement to any customer or account debtor with
respect to any then Eligible Account. Nothing permitted by this Section 5.16,
however, may be construed to alter in any the criteria set forth in the
definitions of Eligible Accounts and Eligible Inventory provided in Section 1.1.

 

ARTICLE 6 - FINANCIAL COVENANTS

 

Section 6.1           Additional Defined Terms.

 

The following additional definitions are hereby appended to Section 1.1 of this
Agreement:

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 



67

 

 

“Minimum Adjusted EBITDA” has the meaning provided in the Compliance
Certificate.

 

Section 6.2           Fixed Charge Coverage Ratio.

 

Commencing with the Fiscal Month ending November 28, 2015 and until such time as
all Obligations are paid, satisfied and discharged in full, the Credit Parties
shall not, as of the end of any Fiscal Month, permit the Fixed Charge Coverage
Ratio for the period of trailing twelve Fiscal Months most recently ended on or
prior to such date to be less than 1.0x through and including the Defined Period
ending in April, 2016 and less than 1.05x thereafter. By way of example, , it is
hereby agreed that the applicable measurement period for the Fiscal Month ending
November 28, 2015 shall be from November 29, 2014 to November 28, 2015
(“Trailing Twelve Fiscal Months” or “TTM’; each “TTM” measurement period and,
for Section 6.4 only, each other measurement period referred to in Section 6.4,
herein referred to as a “Defined Period”).

 

Section 6.3           Minimum Liquidity.

 

Commencing August 31, 2015 and until such time as all Obligations are paid,
satisfied and discharged in full, the Credit Parties shall, as of the end of any
month, have Minimum Liquidity equal to or in excess of $3,000,000; provided,
however, if no Event of Default exists (x) upon repayment in full of the Term
Loan, or (y) if the Fixed Charge Ratio, as determined in Section 6.2, has been
greater than 1.20x for three consecutive Defined Periods, Minimum Liquidity
shall no longer be tested under this Section 6.3.

 

Section 6.4           Minimum Adjusted EBITDA.

 

Commencing May 30, 2015 through and including October 24, 2015, the Credit
Parties shall not, as of the end of any Fiscal Month, permit Minimum Adjusted
EBITDA for (i) the nine-Fiscal-Month period ending May 30, 2015 to be less than
$560,000, (ii) the ten-Fiscal-Month period ending June 27, 2015 to be less than
$625,000, (iii) the eleven-Fiscal-Month period ending July 25, 2015 to be less
than $775,000, and (iv) the Defined Period of T12M ending (A) August 29, 2015 to
be less than $1,050,000, (B) September 26, 2015, to be less $1,200,000, and (C)
October 24, 2015 to be less than $1,200,000.

 

Section 6.5           Evidence of Compliance.

 

Credit Parties shall furnish to Agent, together with the financial reporting
required of Credit Parties in Section 4.1 hereof, a Compliance Certificate as
evidence of Credit Parties’ compliance with the covenants in this Article and
evidence that no Event of Default specified in this Article has occurred. The
Compliance Certificate shall include, without limitation, (a) a statement and
report, on a form *approved by Agent, detailing Credit Parties’ calculations,
and (b) if requested by Agent, back-up documentation (including, without
limitation, invoices, receipts and other evidence of costs incurred during such
quarter as Agent shall reasonably require) evidencing the propriety of the
calculations.

 



68

 

 

Section 6.6           Additional Borrower Financial Covenants.

 

If in any Fiscal Quarter the aggregate revenues of the Borrowers comprise less
than 85% of the aggregate revenues of the Parent and its Consolidated
Subsidiaries, at the request of the Agent, the Borrower and the Agent shall
negotiate in good faith to amend this Agreement to add financial covenants based
solely on the Borrowers on a combined basis. Notwithstanding the foregoing, if
the Borrowers and the Agent are not able to so negotiate such financial
covenants at least thirty (30) days prior the end of next applicable Fiscal
Quarter and, if the Agent determines to do so, the Agent may in good faith
establish such financial covenants and, following the Borrowers’ receipt of
notice from the Agent of such determination, such amendments shall be effective.

 

ARTICLE 7 - CONDITIONS

 

Section 7.1           Conditions to Closing.

 

The obligation of each Lender to make the initial Loans on the Closing Date
shall be subject to the receipt by Agent of each agreement, document and
instrument set forth on the closing checklist prepared by Agent or its counsel,
each in form and substance satisfactory to Agent, and such other closing
deliverables reasonably requested by Agent and Lenders, and to the satisfaction
of the following conditions precedent, each to the satisfaction of Agent and
Lenders and their respective counsel in their sole discretion:

 

(a)          evidence of the consummation of the transactions (other than the
funding of the Loan and the closing of any acquisition for which the proceeds of
the Loan are purchase money) contemplated by the Operative Documents including,
without limitation, the funding of any and all investments contemplated by the
Operative Documents and the Subordinated Debt Documents;

 

(b)          the payment of all fees, expenses and other amounts due and payable
under each Financing Document;

 

(c)          since November 30, 2014, the absence of any material adverse change
in any aspect of the business, operations, properties, prospects or condition
(financial or otherwise) of any Credit Party or any seller of any assets or
business to be purchased by any Borrower contemporaneous with the Closing Date,
or any event or condition which could reasonably be expected to result in such a
material adverse change; and

 

(d)          the receipt of the initial Borrowing Base Certificate, prepared as
of the Closing Date.

 

(e)          [Reserved].

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 



69

 

 

Section 7.2           Conditions to Each Loan.

 

The obligation of the Lenders to make a Loan or an advance in respect of any
Loan is subject to the satisfaction of the following additional conditions:

 

(a)          in the case of a Revolving Loan Borrowing, receipt by Agent of a
Notice of Borrowing (or telephonic notice if permitted by this Agreement) and
updated Borrowing Base Certificate, and in the case of a Term Loan or Additional
Term Loan advance, receipt by Agent of a Notice of Borrowing;

 

(b)          the fact that, immediately after such borrowing and after
application of the proceeds thereof or after such issuance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit;

 

(c)          the fact that, immediately before and after such advance or
issuance, no Default or Event of Default shall have occurred and be continuing;

 

(d)          the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
on and as of the date of such borrowing or issuance, except to the extent that
any such representation or warranty relates to a specific date in which case
such representation or warranty shall be true and correct as of such earlier
date;

 

(e)          the fact that no adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrowers or any
other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement; and

 

(f)          the continued compliance by Borrowers with all of the terms,
covenants and conditions of Article 8 and, unless Agent shall elect otherwise
from time to time, the absence of any fact, event or circumstance for which
Borrower is required to give Agent notice under Article 8.

 

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date).

 

Section 7.3           Searches.

 

Before the Closing Date, and thereafter (as and when determined by Agent in its
discretion), Agent shall have the right to perform, all at Borrowers’ expense,
the searches described in clauses (a), (b), and (c) below against Borrowers and
any other Credit Party, the results of which are to be consistent with
Borrowers’ representations and warranties under this Agreement and the
satisfactory results of which shall be a condition precedent to all advances of
Loan proceeds: (a) UCC searches with the Secretary of State of the jurisdiction
in which the applicable Person is organized; (b) judgment, pending litigation,
federal tax lien, personal property tax lien, and corporate and partnership tax
lien searches, in each jurisdiction searched under clause (a) above; and
(c) searches of applicable corporate, limited liability company, partnership and
related records to confirm the continued existence, organization and good
standing of the applicable Person and the exact legal name under which such
Person is organized.

 



70

 

 

Section 7.4           Post-Closing Requirements.

 

Borrowers shall complete each of the post-closing obligations and/or provide to
Agent each of the documents, instruments, agreements and information listed on
Schedule 7.4 attached hereto on or before the date set forth for each such item
thereon, each of which shall be completed or provided in form and substance
satisfactory to Agent.

 

ARTICLE 8 - [RESERVED]

 

ARTICLE 9 - SECURITY AGREEMENT

 

Section 9.1           Generally.

 

As security for the payment and performance of the Obligations, and for the
payment and performance of all obligations under the Affiliated Financing
Documents (if any) and without limiting any other grant of a Lien and security
interest in any Security Document, each Borrower and the Parent (each of the
foregoing, a “Credit Party Grantor”; collectively, the “Credit Party Grantors”)
hereby assign and grant to Agent, for the benefit of itself and Lenders, a
continuing first priority Lien on and security interest in, upon, and to the
personal property set forth on Schedule 9.1 attached hereto and made a part
hereof.

 

Section 9.2           Representations and Warranties and Covenants Relating to
Collateral.

 

(a)          Schedule 9.2 sets forth (i) each chief executive office and
principal place of business of each Credit Party Grantor and each of their
respective Subsidiaries, and (ii) all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of Credit Party Grantors regarding any of the Collateral are kept, which such
Schedule 9.2 indicates in each case which Credit Party Grantor(s) have
Collateral and/or books and records located at such address, and, in the case of
any such address not owned by one or more of the Credit Party Grantors(s),
indicates the nature of such location (e.g., leased business location operated
by Credit Party Grantor(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

 

(b)          Without limiting the generality of Section 3.2, except as indicated
on Schedule 3.19 with respect to any rights of any Credit Party Grantor as a
licensee under any license of Intellectual Property owned by another Person, and
except for the filing of financing statements under the UCC, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or consent of any other Person is required for (i) the grant by each
Credit Party Grantor to Agent of the security interests and Liens in the
Collateral provided for under this Agreement and the other Security Documents
(if any), or (ii) the exercise by Agent of its rights and remedies with respect
to the Collateral provided for under this Agreement and the other Security
Documents or under any applicable Law, including the UCC and neither any such
grant of Liens in favor of Agent or exercise of rights by Agent shall violate or
cause a default under any agreement between any Credit Party Grantor and any
other Person relating to any such collateral, including any license to which a
Credit Party Grantor is a party, whether as licensor or licensee, with respect
to any Intellectual Property, whether owned by such Credit Party Grantor or any
other Person.

 



71

 

 

(c)          As of the Closing Date, no Credit Party Grantor has any ownership
interest in any Chattel Paper (as defined in Article 9 of the UCC), letter of
credit rights, commercial tort claims, Instruments, documents or investment
property (other than equity interests in any Subsidiaries of such Credit Party
Grantor disclosed on Schedule 3.4) and Credit Party Grantors shall give notice
to Agent promptly (but in any event not later than the delivery by Credit Party
Grantors of the next Compliance Certificate required pursuant to Section 4.1
above) upon the acquisition by any Credit Party Grantor of any such Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents,
investment property. No Person other than Agent or (if applicable) any Lender
has “control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Credit Party
Grantor has any interest (except for such control arising by operation of law in
favor of any bank or securities intermediary or commodities intermediary with
whom any Deposit Account, Securities Account or commodities account of Credit
Party Grantors is maintained).

 

(d)          Credit Party Grantors shall not, and shall not permit any Credit
Party to, take any of the following actions or make any of the following changes
unless Credit Party Grantors have given at least thirty (30) days prior written
notice to Agent of Credit Party Grantors’ intention to take any such action
(which such written notice shall include an updated version of any
Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may request
after receiving such written notice in order to protect and preserve the Liens,
rights and remedies of Agent with respect to the Collateral: (i) change the
legal name or organizational identification number of any Credit Party Grantor
as it appears in official filings in the jurisdiction of its organization,
(ii) change the jurisdiction of incorporation or formation of any Credit Party
Grantor or Credit Party or allow any Credit Party Grantor or Credit Party to
designate any jurisdiction as an additional jurisdiction of incorporation for
such Credit Party Grantor or Credit Party, or change the type of entity that it
is, or (iii) change its chief executive office, principal place of business, or
the location of its records concerning the Collateral or move any Collateral to
or place any Collateral on any location that is not then listed on the Schedules
and/or establish any business location at any location that is not then listed
on the Schedules.

 

(e)          Credit Party Grantors shall not adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any Account
Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, made while no Default exists and in amounts which are not material
with respect to the Account and which, after giving effect thereto, do not cause
the Borrowing Base to be less than the Revolving Loan Outstandings) without the
prior written consent of Agent. Without limiting the generality of this
Agreement or any other provisions of any of the Financing Documents relating to
the rights of Agent after the occurrence and during the continuance of an Event
of Default, Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to: (i) exercise the rights of
Credit Party Grantors with respect to the obligation of any Account Debtor to
make payment or otherwise render performance to Credit Party Grantors and with
respect to any property that secures the obligations of any Account Debtor or
any other Person obligated on the Collateral, and (ii) adjust, settle or
compromise the amount or payment of such Accounts.

 



72

 

 

(f)          Without limiting the generality of Sections 9.2(c) and 9.2(e):

 

(i)          Credit Party Grantors shall deliver to Agent all tangible Chattel
Paper and all Instruments and documents owned by any Credit Party Grantor and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent. Credit Party Grantors shall provide Agent with “control”
(as defined in Article 9 of the UCC) of all electronic Chattel Paper owned by
any Credit Party Grantor and constituting part of the Collateral by having Agent
identified as the assignee on the records pertaining to the single authoritative
copy thereof and otherwise complying with the applicable elements of control set
forth in the UCC. Credit Party Grantors also shall deliver to Agent all security
agreements securing any such Chattel Paper and securing any such Instruments.
Credit Party Grantors will mark conspicuously all such Chattel Paper and all
such Instruments and documents with a legend, in form and substance satisfactory
to Agent, indicating that such Chattel Paper and such instruments and documents
are subject to the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Security Documents. Credit Party Grantors
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Credit Party Grantors.

 

(ii)         Credit Party Grantors shall deliver to Agent all letters of credit
on which any Credit Party Grantor is the beneficiary and which give rise to
letter of credit rights owned by such Credit Party Grantor which constitute part
of the Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent. Credit Party Grantors shall take any and all actions as may be necessary
or desirable, or that Agent may request, from time to time, to cause Agent to
obtain exclusive “control” (as defined in Article 9 of the UCC) of any such
letter of credit rights in a manner acceptable to Agent.

 

(iii)        Credit Party Grantors shall promptly advise Agent upon any Credit
Party Grantor becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Credit Party Grantors shall, with respect to any such commercial tort claim,
execute and deliver to Agent such documents as Agent shall request to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to any
such commercial tort claim.

 



73

 

 

(iv)        Except for Accounts and Inventory in an aggregate amount of $25,000,
no Accounts or Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Credit Party
Grantors’ agents or processors without prior written notice to Agent and the
receipt by Agent, if Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) satisfactory to Agent prior to
the commencement of such possession or control. Credit Party Grantor has
notified Agent that Inventory is currently located at the locations set forth on
Schedule 9.2. Credit Party Grantors shall, upon the request of Agent, notify any
such warehouse, consignee, bailee, agent or processor of the security interests
and Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit.

 

(v)         Credit Party Grantors shall cause all equipment and other tangible
Personal Property other than Inventory to be maintained and preserved in the
same condition, repair and in working order as when new, ordinary wear and tear
excepted, and shall promptly make or cause to be made all repairs, replacements
and other improvements in connection therewith that are necessary or desirable
to such end. Upon request of Agent, Credit Party Grantors shall promptly deliver
to Agent any and all certificates of title, applications for title or similar
evidence of ownership of all such tangible Personal Property and shall cause
Agent to be named as lienholder on any such certificate of title or other
evidence of ownership. Credit Party Grantors shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(vi)        Each Credit Party Grantor hereby authorizes Agent to file without
the signature of such Credit Party Grantor one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Credit Party Grantor as the “debtor” and which describe and indicate the
collateral covered thereby as all or any part of the Collateral under the
Financing Documents (including an indication of the collateral covered by any
such financing statement as “all assets” of such Credit Party Grantor now owned
or hereafter acquired), in such jurisdictions as Agent from time to time
determines are appropriate, and to file without the signature of such Credit
Party Grantor any continuations of or corrective amendments to any such
financing statements, in any such case in order for Agent to perfect, preserve
or protect the Liens, rights and remedies of Agent with respect to the
Collateral. Each Credit Party Grantor also ratifies its authorization for Agent
to have filed in any jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

(vii)       As of the Closing Date, no Credit Party Grantor holds, and after the
Closing Date Credit Party Grantors shall promptly notify Agent in writing upon
creation or acquisition by any Credit Party Grantor of, any Collateral which
constitutes a claim against any Governmental Authority, including, without
limitation, the federal government of the United States or any instrumentality
or agency thereof, the assignment of which claim is restricted by any applicable
Law, including, without limitation, the federal Assignment of Claims Act and any
other comparable Law. Upon the request of Agent, Credit Party Grantors shall
take such steps as may be necessary or desirable, or that Agent may request, to
comply with any such applicable Law.

 



74

 

 

(viii)      Credit Party Grantors shall furnish to Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as Agent
may reasonably request from time to time.

 

ARTICLE 10 - EVENTS OF DEFAULT

 

Section 10.1         Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default”:

 

(a)          (i) any Borrower shall fail to pay when due any principal,
interest, premium or fee under any Financing Document or any other amount
payable under any Financing Document, (ii) there shall occur any default in the
performance of or compliance with any of the following sections of this
Agreement: Section 2.11, Section 4.2(b), Section 4.6 and Article 5, or
(iii) there shall occur any default in the performance of or compliance with
Section 4.1 and/or Article 6 of this Agreement and Borrower Representative has
received written notice from Agent or Required Lenders of such default;

 

(b)          any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within fifteen
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

 

(c)          any representation, warranty, certification or statement made by
any Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

(d)          (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans) or in respect of any Swap Contract, or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Loans) or in respect of any Swap Contract, if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt, or
the counterparty under any such Swap Contract, to cause, Debt or other
liabilities having an individual principal amount in excess of $100,000 (or any
amount, solely with respect to Swap Contracts) or having an aggregate principal
amount in excess of $100,000 (or any amount, solely with respect to Swap
Contracts) to become or be declared due prior to its stated maturity, or
(ii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations or the occurrence of
any event requiring the prepayment of any Subordinated Debt;

 



75

 

 

(e)          any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(f)          an involuntary case or other proceeding shall be commenced against
any Credit Party or any Subsidiary of a Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
any Credit Party or any Subsidiary of a Borrower under applicable federal
bankruptcy, insolvency or other similar law in respect of (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations,
(ii) composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations, or (iii) possession, foreclosure, seizure or retention,
sale or other disposition of, or other proceedings to enforce security over, all
or any substantial part of the assets of such Credit Party or Subsidiary;

 

(g)          (i) institution of any steps by any Person to terminate a Pension
Plan if as a result of such termination any Credit Party or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000 (ii) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA, or (iii) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Plan and
the withdrawal liability (without unaccrued interest) to Multiemployer Plans as
a result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $100,000;

 



76

 

 

(h)          one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $100,000 (or, only in the case of the NewCSI
Litigation, $250,000) shall be rendered against any or all Credit Parties and
either (i) enforcement proceedings shall have been commenced by any creditor
upon any such judgments or orders, or (ii) (A) except with respect to NewCSI
Litigation, there shall be any period of twenty (20) consecutive days during
which either a stay of enforcement of any such judgments or orders, by reason of
a pending appeal, bond or otherwise, shall not be in effect or (B) with respect
to the NewCSI Litigation, (1) except as provided in clause (2) below, there
shall be any period of ninety (90) consecutive days, during which a stay of
enforcement of any such judgments or orders, by reason of a pending appeal, bond
or otherwise, shall not be in effect or (2) if before the end of such ninety-day
period, the judgment creditor and the applicable Credit Parties have entered
into a written payment plan agreement that provides for the repayment of such
judgment over no less than twelve months and on other terms acceptable to the
Agent, the applicable Credit Parties are in compliance with such agreement and
the judgment creditor is taking no enforcement action with respect to such
judgment or the provisions of such agreement;

 

(i)          any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby, subject to no prior or equal Lien except Permitted
Liens, or any Credit Party shall so assert;

 

(j)          the institution by any Governmental Authority of criminal
proceedings against any Credit Party;

 

(k)          without implying any limitation on the other provisions of this
Section 10.1, a default or event of default occurs under any Guarantee of any
portion of the Obligations;

 

(l)          any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than by a Subordinated Debt
Permitted Refinancing and other than other payments specifically permitted by
the terms of such subordination;

 

(m)          if any Borrower is or becomes an entity whose equity is registered
with the SEC, and/or is publicly traded on and/or registered with a public
securities exchange, such Borrower’s equity fails to remain registered with the
SEC in good standing, and/or such equity fails to remain publicly traded on and
registered with a public securities exchange;

 

(n)          the occurrence of any fact, event or circumstance, that is not
otherwise an Event of Default pursuant to this Section 10.1, that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of thirty (30) days after written
notice from Agent;

 

(o)          Agent determines, based on information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrowers shall
fail to comply with one or more financial covenants in Article 6 during the next
succeeding financial reporting period;

 

(p)          there shall occur an “Event of Default” (as that term is defined in
the PRS Credit Agreement);

 

(q)          there shall occur any default or event of default under the
Affiliated Financing Documents, if the effect of such default or event of
default is to cause or to permit the holder or holders of any such Affiliated
Financing Documents having an individual amount in excess of $100,000 to become
or be declared due prior to its stated maturity;

 



77

 

 

(r)          there shall occur a material adverse change in the financial
condition or business prospects of any Borrower, which default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2         Acceleration and Suspension or Termination of Revolving
Loan Commitment, Term Loan Commitment or Additional Term Loan Commitment.

 

Upon the occurrence and during the continuance of an Event of Default, Agent
may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment, Term Loan
Commitment and Additional Term Loan Commitment and the obligations of Agent and
the Lenders with respect thereto, in whole or in part (and, if in part, each
Lender’s Revolving Loan Commitment, Term Loan Commitment and Additional Term
Loan Commitment shall be reduced in accordance with its Pro Rata Share), and/or
(b) by notice to Borrower Representative declare all or any portion of the
Obligations to be, and the Obligations shall thereupon become, immediately due
and payable, with accrued interest thereon, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same; provided, however, that in the case of any of the
Events of Default specified in Section 10.1(e) or any of the Defaults or Events
of Default specified in 10.1(f) above, without any notice to any Borrower or any
other act by Agent or the Lenders, the Revolving Loan Commitment, Term Loan
Commitment and Additional Term Loan Commitment and the obligations of Agent and
the Lenders with respect thereto shall thereupon immediately and automatically
terminate and all of the Obligations shall become immediately and automatically
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same.

 

Section 10.3         UCC Remedies.

 

(a)          Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Financing Documents, Agent, in
addition to all other rights, options, and remedies granted to Agent under this
Agreement or at law or in equity, may exercise, either directly or through one
or more assignees or designees, all rights and remedies granted to it under all
Financing Documents and under the UCC in effect in the applicable
jurisdiction(s) and under any other applicable law; including, without
limitation:

 



78

 

 

(i)          the right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;

 

(ii)         the right to (by its own means or with judicial assistance) enter
any of Credit Party Grantors’ premises and take possession of the Collateral, or
render it unusable, or to render it usable or saleable, or dispose of the
Collateral on such premises in compliance with subsection (iii) below and to
take possession of Credit Party Grantors’ original books and records, to obtain
access to Credit Party Grantors’ data processing equipment, computer hardware
and software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Agent deems appropriate, without any
liability for rent, storage, utilities, or other sums, and Credit Party Grantors
shall not resist or interfere with such action (if Credit Party Grantors’ books
and records are prepared or maintained by an accounting service, contractor or
other third party agent, Credit Party Grantors hereby irrevocably authorize such
service, contractor or other agent, upon notice by Agent to such Person that an
Event of Default has occurred and is continuing, to deliver to Agent or its
designees such books and records, and to follow Agent’s instructions with
respect to further services to be rendered);

 

(iii)        the right to require Credit Party Grantors at Credit Party
Grantors’ expense to assemble all or any part of the Collateral and make it
available to Agent at any place designated by Lender;

 

(iv)        the right to notify postal authorities to change the address for
delivery of Credit Party Grantors’ mail to an address designated by Agent and to
receive, open and dispose of all mail addressed to any Credit Party Grantor;
and/or

 

(v)         the right to enforce Credit Party Grantors’ rights against Account
Debtors and other obligors, including, without limitation, (i) the right to
collect Accounts directly in Agent’s own name (as agent for Lenders) and to
charge the collection costs and expenses, including attorneys’ fees, to Credit
Party Grantors, and (ii) the right, in the name of Agent or any designee of
Agent or Credit Party Grantors, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, telegraph or otherwise,
including, without limitation, verification of Credit Party Grantors’ compliance
with applicable Laws. Credit Party Grantors shall cooperate fully with Agent in
an effort to facilitate and promptly conclude such verification process. Such
verification may include contacts between Agent and applicable federal, state
and local regulatory authorities having jurisdiction over the Credit Party
Grantors’ affairs, all of which contacts Credit Party Grantors hereby
irrevocably authorize.

 



79

 

 

(b)          Each Credit Party Grantor agrees that a notice received by it at
least ten (10) days before the time of any intended public sale, or the time
after which any private sale or other disposition of the Collateral is to be
made, shall be deemed to be reasonable notice of such sale or other disposition.
If permitted by applicable law, any perishable Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Agent without prior notice to Credit Party Grantors. At any sale
or disposition of Collateral, Agent may (to the extent permitted by applicable
law) purchase all or any part of the Collateral, free from any right of
redemption by Credit Party Grantors, which right is hereby waived and released.
Each Credit Party Grantor covenants and agrees not to interfere with or impose
any obstacle to Agent’s exercise of its rights and remedies with respect to the
Collateral. Agent shall have no obligation to clean-up or otherwise prepare the
Collateral for sale. Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral. Agent may sell the Collateral without giving any
warranties as to the Collateral. Agent may specifically disclaim any warranties
of title or the like. This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral. If Agent sells any
of the Collateral upon credit, Credit Party Grantors will be credited only with
payments actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Credit Party Grantors shall be
credited with the proceeds of the sale. Credit Party Grantors shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations.

 

(c)          Without restricting the generality of the foregoing and for the
purposes aforesaid, each Credit Party Grantor hereby appoints and constitutes
Agent its lawful attorney-in-fact with full power of substitution in the
Collateral, upon the occurrence and during the continuance of an Event of
Default, to (i) use unadvanced funds remaining under this Agreement or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Credit Party Grantor and to prosecute and defend all actions or proceedings in
connection with the Collateral, and (iv) do any and every act which such Credit
Party Grantor might do in its own behalf; it being understood and agreed that
this power of attorney in this subsection (c) shall be a power coupled with an
interest and cannot be revoked.

 

(d)          Agent and each Lender is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Credit Party
Grantors’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Agent’s exercise of its rights under this
Article, Credit Party Grantors’ rights under all licenses (whether as licensor
or licensee) and all franchise agreements inure to Agent’s and each Lender’s
benefit.

 

Section 10.4         [Reserved]

 

Section 10.5         Default Rate of Interest.

 

At the election of Agent or Required Lenders, after the occurrence of an Event
of Default and for so long as it continues, the Loans and other Obligations
shall bear interest at rates that are three percent (3.0%) per annum in excess
of the rates otherwise payable under this Agreement; provided, however, that in
the case of any Event of Default specified in Section 10.1(e) or 10.1(f) above,
such default rates shall apply immediately and automatically without the need
for any election or action of any kind on the part of Agent or any Lender.

 



80

 

 

Section 10.6         Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by each Credit Party Grantor at any time or from time to time, with reasonably
prompt subsequent notice to such Credit Party Grantor (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Credit
Party Grantor or any of its Subsidiaries (regardless of whether such balances
are then due to such Credit Party Grantor or its Subsidiaries), and (b) other
property at any time held or owing by such Lender to or for the credit or for
the account of such Credit Party Grantor or any of its Subsidiaries, against and
on account of any of the Obligations; except that no Lender shall exercise any
such right without the prior written consent of Agent. Any Lender exercising a
right to set off shall purchase for cash (and the other Lenders shall sell)
interests in each of such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause all Lenders to share the amount so set off with each
other Lender in accordance with their respective Pro Rata Share of the
Obligations. Each Credit Party Grantor agrees, to the fullest extent permitted
by law, that any Lender and any of such Lender’s Affiliates may exercise its
right to set off with respect to the Obligations as provided in this
Section 10.6.

 

Section 10.7         Application of Proceeds.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, each Credit Party Grantor irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of such Credit Party Grantor or any other Credit Party
or any Guarantor of all or any part of the Obligations, and, as between Credit
Party Grantors on the one hand and Agent and Lenders on the other, Agent shall
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent.

 

(b)          Following the occurrence and continuance of an Event of Default,
but absent the occurrence and continuance of an Acceleration Event, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in such order as Agent may
from time to time elect.

 



81

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, if an Acceleration Event shall have occurred, and so long as it
continues, Agent shall apply any and all payments received by Agent in respect
of the Obligations, and any and all proceeds of Collateral received by Agent, in
the following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding; and fifth to any other indebtedness or obligations of
Borrowers and/or the other Credit Parties owing to Agent or any Lender under the
Financing Documents. Any balance remaining shall be delivered to Borrowers or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out the foregoing, (y) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

 

Section 10.8         Waivers.

 

(a)          Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each of the Borrowers and the Parent
waives: (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents, the Notes or any other notes, commercial paper, accounts,
contracts, documents, Instruments, Chattel Paper and Guarantees at any time held
by Lenders on which any the Borrowers and the Parent may in any way be liable,
and hereby ratifies and confirms whatever Lenders may do in this regard;
(ii) all rights to notice and a hearing prior to Agent’s or any Lender’s taking
possession or control of, or to Agent’s or any Lender’s replevy, attachment or
levy upon, any Collateral or any bond or security which might be required by any
court prior to allowing Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal and exemption Laws. Each the
Borrowers and the Parent acknowledges that it has been advised by counsel of its
choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

 

(b)          Each the Borrowers and the Parent for itself and all its successors
and assigns, (i) agrees that its liability shall not be in any manner affected
by any indulgence, extension of time, renewal, waiver, or modification granted
or consented to by Lender; (ii) consents to any indulgences and all extensions
of time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any the Borrowers, the Parent, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower or
the Parent and without affecting its liability hereunder; (iii) agrees that its
liability shall be unconditional and without regard to the liability of any
other Borrower, Parent, Agent or any Lender for any tax on the indebtedness; and
(iv) to the fullest extent permitted by law, expressly waives the benefit of any
statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.

 



82

 

 

(c)          To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers and the Parent to
comply with all such requirements. Any forbearance by Agent or Lender in
exercising any right or remedy under any of the Financing Documents, or
otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Loans, shall not be a waiver of or preclude the exercise of
any right or remedy nor shall it serve as a novation of the Notes or as a
reinstatement of the Loans or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Documents.
Agent’s or any Lender’s acceptance of payment of any sum secured by any of the
Financing Documents after the due date of such payment shall not be a waiver of
Agent’s and such Lender’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes or other Liens or
charges by Agent as the result of an Event of Default shall not be a waiver of
Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt
of any condemnation awards, insurance proceeds, or damages under this Agreement
operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.

 

(d)          Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each the Borrowers and the Parent
agrees that if an Event of Default is continuing (i) Agent and Lenders shall not
be subject to any “one action” or “election of remedies” law or rule, and
(ii) all Liens and other rights, remedies or privileges provided to Agent or
Lenders shall remain in full force and effect until Agent or Lenders have
exhausted all remedies against the Collateral and any other properties owned by
the Credit Party Grantors and the Financing Documents and other security
instruments or agreements securing the Loans have been foreclosed, sold and/or
otherwise realized upon in satisfaction of Borrowers’ obligations under the
Financing Documents.

 

(e)          Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Credit Party Grantors’ obligations
under the Financing Documents in preference or priority to any other Collateral,
and Agent may seek satisfaction out of all of the Collateral or any part
thereof, in its absolute discretion in respect of Credit Party Grantors’
obligations under the Financing Documents. In addition, Agent shall have the
right from time to time to partially foreclose upon any Collateral in any manner
and for any amounts secured by the Financing Documents then due and payable as
determined by Agent in its sole discretion, including, without limitation, the
following circumstances: (i) in the event any Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Agent may foreclose upon all or any part of the
Collateral to recover such delinquent payments, or (ii) in the event Agent
elects to accelerate less than the entire outstanding principal balance of the
Loans, Agent may foreclose all or any part of the Collateral to recover so much
of the principal balance of the Loans as Lender may accelerate and such other
sums secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

 



83

 

 

(f)          To the fullest extent permitted by law, each Credit Party Grantor,
for itself and its successors and assigns, waives in the event of foreclosure of
any or all of the Collateral any equitable right otherwise available to any
Credit Party which would require the separate sale of any of the Collateral or
require Agent or Lenders to exhaust their remedies against any part of the
Collateral before proceeding against any other part of the Collateral; and
further in the event of such foreclosure each Credit Party Grantor does hereby
expressly consent to and authorize, at the option of Agent, the foreclosure and
sale either separately or together of each part of the Collateral.

 

Section 10.9         Injunctive Relief.

 

The parties acknowledge and agree that, in the event of a breach or threatened
repudiation of any Credit Party’s obligations under any Financing Documents,
Agent and Lenders may have no adequate remedy in money damages and, accordingly,
shall be entitled to an injunction (including, without limitation, a temporary
restraining order, preliminary injunction, writ of attachment, or order
compelling an audit) against such breach or threatened repudiation, including,
without limitation, maintaining any cash management and collection procedure
described herein. However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach or threatened
repudiation of any provision of this Agreement. Each Credit Party waives, to the
fullest extent permitted by law, the requirement of the posting of any bond in
connection with such injunctive relief. By joining in the Financing Documents as
a Credit Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

 

Section 10.10         Marshalling; Payments Set Aside.

 

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in payment of any or all of the Obligations. To the extent that any Credit Party
makes any payment or Agent enforces its Liens or Agent or any Lender exercises
its right of set-off, and such payment or the proceeds of such enforcement or
set-off is subsequently invalidated, declared to be fraudulent or preferential,
set aside, or required to be repaid by anyone, then to the extent of such
recovery, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or set-off had not occurred.

 

ARTICLE 11 - AGENT

 

Section 11.1         Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Agent to enter into each
of the Financing Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto.
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders. The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party. Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents,
servicers, trustees, investment managers or employees.

 



84

 

 

Section 11.2         Agent and Affiliates.

 

Agent shall have the same rights and powers under the Financing Documents as any
other Lender and may exercise or refrain from exercising the same as though it
were not Agent, and Agent and its Affiliates may lend money to, invest in and
generally engage in any kind of business with each Credit Party or Affiliate of
any Credit Party as if it were not Agent hereunder.

 

Section 11.3         Action by Agent.

 

The duties of Agent shall be mechanical and administrative in nature. Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.

 

Section 11.4         Consultation with Experts.

 

Agent may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5         Liability of Agent.

 

Neither Agent nor any of its directors, officers, agents, trustees, investment
managers, servicers or employees shall be liable to any Lender for any action
taken or not taken by it in connection with the Financing Documents, except that
Agent shall be liable with respect to its specific duties set forth hereunder
but only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction. Neither Agent nor any of its directors, officers,
agents, trustees, investment managers, servicers or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any Financing
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements specified in any Financing Document; (c) the
satisfaction of any condition specified in any Financing Document; (d) the
validity, effectiveness, sufficiency or genuineness of any Financing Document,
any Lien purported to be created or perfected thereby or any other instrument or
writing furnished in connection therewith; (e) the existence or non-existence of
any Default or Event of Default; or (f) the financial condition of any Credit
Party. Agent shall not incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, facsimile or electronic transmission or similar writing) believed by it to
be genuine or to be signed by the proper party or parties. Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

 



85

 

 





 

Section 11.6         Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to
the extent not reimbursed by Borrowers) upon demand against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that Agent may suffer or incur in connection with the
Financing Documents or any action taken or omitted by Agent hereunder or
thereunder. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

 

Section 11.7         Right to Request and Act on Instructions.

 

Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Financing Documents until it shall
have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of the Lenders), Agent shall
have no obligation to take any action if it believes, in good faith, that such
action would violate applicable Law or exposes Agent to any liability for which
it has not received satisfactory indemnification in accordance with the
provisions of Section 11.6.

 

Section 11.8         Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

86

 

 

Section 11.9         Collateral Matters.

 

Lenders irrevocably authorize Agent, at its option and in its discretion, to
(a) release any Lien granted to or held by Agent under any Security Document
(i) upon termination of the Loan Commitment and payment in full of all
Obligations, and, to the extent required by Agent in its sole discretion, the
expiration, termination or cash collateralization (to the satisfaction of Agent)
of all Swap Contracts secured, in whole or in part, by any Collateral; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”. Upon request
by Agent at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9.

 

Section 11.10       Agency for Perfection.

 

Agent and each Lender hereby appoint each other Lender as agent for the purpose
of perfecting Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than Agent) obtain possession or
control of any such assets, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor, shall deliver such assets to Agent or in
accordance with Agent’s instructions or transfer control to Agent in accordance
with Agent’s instructions. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loan unless instructed to do so by Agent (or
consented to by Agent), it being understood and agreed that such rights and
remedies may be exercised only by Agent.

 

Section 11.11       Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Agent will notify
each Lender of its receipt of any such notice. Agent shall take such action with
respect to such Default or Event of Default as may be requested by Required
Lenders (or all or such other portion of the Lenders as shall be prescribed by
this Agreement) in accordance with the terms hereof. Unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interests of Lenders.

 

Section 11.12       Assignment by Agent; Resignation of Agent; Successor Agent.

 

(a)          Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers or Parent. Following any such
assignment, Agent shall give notice to the Lenders and Borrowers. An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

 

87

 

 

(b)          Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrowers. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent.
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within ten (10) Business Days after the retiring
Agent gives notice of its resignation, then the retiring Agent may on behalf of
the Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph; provided, however, that while there is no
Agent, the Required Lenders may act on behalf of all Lenders under the Financing
Documents to the same extent that the Agent could do so.

 

(c)          Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to
subsection (b) above, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article and Section 11.12 shall continue in
effect for the benefit of such retiring Agent and its sub-agents in respect of
any actions taken or omitted to be taken by any of them while the retiring Agent
was acting or was continuing to act as Agent.

 

Section 11.13       Payment and Sharing of Payment.

 

(a)          Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

 

88

 

 

(i)          Agent shall have the right, on behalf of Revolving Lenders to
disburse funds to Borrowers for all Revolving Loans requested or deemed
requested by Borrowers pursuant to the terms of this Agreement. Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Revolving Lender, other than any Non-Funding Lenders, will fund its Pro
Rata Share of all Revolving Loans requested by Borrowers. Each Revolving Lender
shall reimburse Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by Agent
pursuant to the first sentence of this clause (i), or if Agent so requests, each
Revolving Lender will remit to Agent its Pro Rata Share of any Revolving Loan
before Agent disburses the same to a Borrower. If Agent elects to require that
each Revolving Lender make funds available to Agent, prior to a disbursement by
Agent to a Borrower, Agent shall advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of such Revolving Lender’s Pro Rata Share of
the Revolving Loan requested by such Borrower no later than noon (Eastern time)
on the date of funding of such Revolving Loan, and each such Revolving Lender
shall pay Agent on such date such Revolving Lender’s Pro Rata Share of such
requested Revolving Loan, in same day funds, by wire transfer to the Payment
Account, or such other account as may be identified by Agent to Revolving
Lenders from time to time. If any Lender fails to pay the amount of its Pro Rata
Share of any funds advanced by Agent pursuant to the first sentence of this
clause (i) within one (1) Business Day after Agent’s demand, Agent shall
promptly notify Borrower Representative, and Borrowers shall immediately repay
such amount to Agent. Any repayment required by Borrowers pursuant to this
Section 11.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to a Borrower to but excluding
the date of payment at the rate of interest then applicable to Revolving Loans.
Nothing in this Section 11.13 or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(ii)         On a Business Day of each week as selected from time to time by
Agent, or more frequently (including daily), if Agent so elects (each such day
being a “Settlement Date”), Agent will advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of each such Revolving Lender’s
percentage interest of the Revolving Loan balance as of the close of business of
the Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

 

(iii)        On each Settlement Date, Agent shall advise each Revolving Lender
by telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

 

89

 

 

(iv)        On the Closing Date, Agent, on behalf of Lenders, may elect to
advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date. If Agent elects to advance the initial Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern time) on the Closing Date.

 

(v)         It is understood that for purposes of advances to Borrowers made
pursuant to this Section 11.13, Agent will be using the funds of Agent, and
pending settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

 

(vi)        The provisions of this Section 11.13(a) shall be deemed to be
binding upon Agent and Lenders notwithstanding the occurrence of any Default or
Event of Default, or any insolvency or bankruptcy proceeding pertaining to any
Borrower or any other Credit Party.

 

(b)          Term Loan and Additional Term Loan Payments. Payments of principal,
interest and fees in respect of the Term Loans and the Additional Term Loans
will be settled on the date of receipt if received by Agent on the last Business
Day of a month or on the Business Day immediately following the date of receipt
if received on any day other than the last Business Day of a month.

 

(c)          Return of Payments.

 

(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

 

(ii)         If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to any Borrower or such other Person,
without setoff, counterclaim or deduction of any kind.

 

90

 

 

(d)          Defaulted Lenders. The failure of any Defaulted Lender to make any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make payment, but neither any other Lender nor Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document.

 

(e)          Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Section 2.8(d)) in excess of its Pro Rata Share of payments entitled pursuant to
the other provisions of this Section 11.13, such Lender shall purchase from the
other Lenders such participations in extensions of credit made by such other
Lenders (without recourse, representation or warranty) as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter required to be returned or
otherwise recovered from such purchasing Lender, such portion of such purchase
shall be rescinded and each Lender which has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such return or recovery, without interest. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this clause (e) may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 10.6) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation). If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this clause (e) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
clause (e) to share in the benefits of any recovery on such secured claim.

 

Section 11.14       Right to Perform, Preserve and Protect.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense. Agent is further authorized by
Borrowers and the Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations. Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

91

 

 

Section 11.15       Additional Titled Agents.

 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Agent (collectively, the “Additional Titled Agents”), and
except for obligations, liabilities, duties and responsibilities, if any,
expressly assumed under this Agreement by any Additional Titled Agent, no
Additional Titled Agent, in such capacity, has any rights, powers, liabilities,
duties or responsibilities hereunder or under any of the other Financing
Documents. Without limiting the foregoing, no Additional Titled Agent shall have
nor be deemed to have a fiduciary relationship with any Lender. At any time that
any Lender serving as an Additional Titled Agent shall have transferred to any
other Person (other than any Affiliates) all of its interests in the Loan, such
Lender shall be deemed to have concurrently resigned as such Additional Titled
Agent.

 

Section 11.16       Amendments and Waivers.

 

(a)          No provision of this Agreement or any other Financing Document may
be materially amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved
by Borrowers, the Parent the Required Lenders and any other Lender to the extent
required under Section 11.16(b); provided, however, that Agent shall be
entitled, in its sole and absolute discretion, to provide its written consent to
a proposed Swap Contract, in each case without the consent of any other Lender.

 

(b)          In addition to the required signatures under Section 11.16(a), no
provision of this Agreement or any other Financing Document may be amended,
waived or otherwise modified unless such amendment, waiver or other modification
is in writing and is signed or otherwise approved by the following Persons:

 

(i)          if any amendment, waiver or other modification would increase a
Lender’s funding obligations in respect of any Loan, by such Lender; and/or

 

(ii)         if the rights or duties of Agent are affected thereby, by Agent;

 

92

 

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Credit
Party Grantor to sell or otherwise dispose of all or substantially all of the
Collateral or release any Guarantor of all or any portion of the Obligations or
its Guarantee obligations with respect thereto, except, in each case with
respect to this clause (D), as otherwise may be provided in this Agreement or
the other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 11.16(b)
or the definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term
Loan Commitment, Additional Term Loan Commitment, Revolving Loan Commitment
Amount, Term Loan Commitment Amount, Additional Term Loan Commitment Amount,
Revolving Loan Commitment Percentage, Term Loan Commitment Percentage,
Additional Term Loan Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder. It is hereby understood and agreed that all Lenders shall
be deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F) and (G) of the
preceding sentence.

 

Section 11.17       Assignments and Participations.

 

(a)          Assignments.

 

(i)          Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender’s Loan together with all related obligations
of such Lender hereunder. Except as Agent may otherwise agree, the amount of any
such assignment (determined as of the date of the applicable Assignment
Agreement or, if a “Trade Date” is specified in such Assignment Agreement, as of
such Trade Date) shall be in a minimum aggregate amount equal to $1,000,000 or,
if less, the assignor’s entire interests in the outstanding Loan; provided,
however, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers, Parent and Agent shall be entitled to continue to deal solely
and directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

 

(ii)         From and after the date on which the conditions described above
have been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder, and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower and the
Parent shall execute and deliver to Agent for delivery to the Eligible Assignee
(and, as applicable, the assigning Lender) Notes in the aggregate principal
amount of the Eligible Assignee’s Loan (and, as applicable, Notes in the
principal amount of that portion of the principal amount of the Loan retained by
the assigning Lender). Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to Borrower Representative any prior Note held by
it.

 

93

 

 

(iii)        Agent, acting solely for this purpose as an agent of Borrowers,
shall maintain at the office of its servicer located in Bethesda, Maryland a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Loan owing to, such Lender pursuant to the terms
hereof. The entries in such register shall be conclusive, and Borrowers, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrowers and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

 

(iv)        Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)         Notwithstanding the foregoing provisions of this Section 11.17(a) or
any other provision of this Agreement, Agent has the right, but not the
obligation, to effectuate assignments of Loan via an electronic settlement
system acceptable to Agent as designated in writing from time to time to the
Lenders by Agent (the “Settlement Service”). At any time when the Agent elects,
in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a). Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service. With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service. Assignments and assumptions of the Loan
shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

94

 

 

(b)          Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender. Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

 

(c)          Replacement of Lenders. Within thirty (30) days after: (i) receipt
by Agent of notice and demand from any Lender for payment of additional costs as
provided in Section 2.8(d), which demand shall not have been revoked, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
(iii) any Lender is a Defaulted Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto (each relevant Lender in the foregoing
clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, the Agent, of such Person’s intention to
obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for
such Lender, which Replacement Lender shall be an Eligible Assignee and, in the
event the Replacement Lender is to replace an Affected Lender described in the
preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Borrowers or Agent, as applicable, obtains a Replacement Lender
within ninety (90) days following notice of its intention to do so, the Affected
Lender shall sell, at par, and assign all of its Loan and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

 

95

 

 

(d)          Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Agent and each
Lender.

 

Section 11.18       Funding and Settlement Provisions Applicable When
Non-Funding Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Loans set forth
in Section 7.2, any Lender may deliver a notice to Agent stating that such
Lender shall cease making Loans due to the non-satisfaction of one or more
conditions to funding Loans set forth in Section 7.2 and specifying any such
non-satisfied conditions. Any Lender delivering any such notice shall become a
non-funding Lender (a “Non-Funding Lender”) for purposes of this Agreement
commencing on the Business Day following receipt by Agent of such notice, and
shall cease to be a Non-Funding Lender on the date on which such Lender has
either revoked the effectiveness of such notice or acknowledged in writing to
each of Agent the satisfaction of the condition(s) specified in such notice, or
Required Lenders waive the conditions to the funding of such Loans giving rise
to such notice by Non-Funding Lender. Each Non-Funding Lender shall remain a
Lender for purposes of this Agreement to the extent that such Non-Funding Lender
has Revolving Loans Outstanding in excess of $0, Term Loans outstanding in
excess of $0 or Additional Term Loans outstanding in excess of $0; provided,
however, that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

 

(a)          For purposes of determining the Pro Rata Share of each Revolving
Lender under clause (c) of the definition of such term, each Non-Funding Lender
shall be deemed to have a Revolving Loan Commitment Amount, Term Loan Commitment
Amount or Additional Term Loan Commitment Amount as in effect immediately before
such Lender became a Non-Funding Lender.

 

(b)          Except as provided in clause (a) above, the Revolving Loan
Commitment Amount, Term Loan Commitment Amount and Additional Term Loan
Commitment Amount of each Non-Funding Lender shall be deemed to be $0.

 

(c)          The Revolving Loan Commitment at any date of determination during
such period shall be deemed to be equal to the sum of (i) the aggregate
Revolving Loan Commitment Amounts of all Lenders, other than the Non-Funding
Lenders as of such date plus (ii) the aggregate Revolving Loan Outstandings of
all Non-Funding Lenders as of such date.

 

(d)          The Term Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Term Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate principal amount outstanding under the Term Loans
of all Non-Funding Lenders as of such date.

 

(e)          The Additional Term Loan Commitment at any date of determination
during such period shall be deemed to be equal to the sum of (i) the aggregate
Additional Term Loan Commitment Amounts of all Lenders, other than the
Non-Funding Lenders as of such date plus (ii) the aggregate principal amount
outstanding under the Additional Term Loans of all Non-Funding Lenders as of
such date.

 

96

 

 

(f)          Agent shall have no right to make or disburse Revolving Loans for
the account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay
interest, fees, expenses and other charges of any Credit Party.

 

(g)          [Reserved].

 

(h)          To the extent that Agent applies proceeds of Collateral or other
payments received by Agent to repayment of Revolving Loans pursuant to
Section 10.7, such payments and proceeds shall be applied first in respect of
Revolving Loans made at the time any Non-Funding Lenders exist, and second in
respect of all other outstanding Revolving Loans.

 

Section 11.19       Buy-Out Upon Refinancing.

 

MCF shall have the right to purchase from the other Lenders all of their
respective interests in the Loan at par in connection with any refinancing of
the Loan upon one or more new economic terms, but which refinancing is
structured as an amendment and restatement of the Loan rather than a payoff of
the Loan.

 

Section 11.20       Definitions.

 

As used in this Article 11, the following terms have the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) ”Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment or any unfunded portion of the Term Loan Commitment or any
unfunded portion of the Additional Term Loan Commitment shall be an Eligible
Assignee unless such proposed assignee either already holds a portion of such
Revolving Loan Commitment, Term Loan Commitment or Additional Term Loan
Commitment, or has been approved as an Eligible Assignee by Agent.

 

97

 

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

ARTICLE 12 - MISCELLANEOUS

 

Section 12.1         Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents. The
provisions of Section 2.9 and Articles 11 and 12 shall survive the payment of
the Obligations (both with respect to any Lender and all Lenders collectively)
and any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.

 

Section 12.2         No Waivers.

 

No failure or delay by Agent or any Lender in exercising any right, power or
privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.

 

98

 

 

Section 12.3         Notices.

 

(a)          All notices, requests and other communications to any party
hereunder shall be in writing (including prepaid overnight courier, facsimile
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof (or, in the case of any such Lender who becomes a Lender after the date
hereof, in an assignment agreement or in a notice delivered to Borrower
Representative and Agent by the assignee Lender forthwith upon such assignment)
or at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

(b)          Notices and other communications to the parties hereto may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved from time to time
by Agent, provided, however, that the foregoing shall not apply to notices sent
directly to any Lender if such Lender has notified the Agent that it is
incapable of receiving notices by electronic communication. The Agent or
Borrower Representative may, in their discretion, agree to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided, however, that approval of such procedures
may be limited to particular notices or communications.

 

(c)          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4         Severability.

 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5         Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

Section 12.6         Confidentiality.

 

(a)          [Reserved]

 

99

 

 

(b)          The Agent and each Lender acknowledge that US securities laws
prohibit any Person who has received from an issuer any material, non-public
information from purchasing or selling securities of such issuer or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities. As a result of the Borrowers’ providing certain of the financial
information required by this Agreement to the Agent and the Lenders, the Agent
and the Lenders may be in possession of material, non-public information
pertaining to the Borrowers. Accordingly, the Agent and each Lender agree not to
(i) communicate any of such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell any of the Parent’s securities and (ii) purchase or sell any of the
Parent’s securities unless and until such information has been publicly
disclosed by the Parent.

 

(c)          In addition to the obligation set forth in Section 12.6(b), Agent
and each Lender shall hold all non-public information regarding the Credit
Parties and their respective businesses identified as such by Borrowers and
obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, provided, however, that any such Persons are
bound by obligations of confidentiality, (ii) to prospective transferees or
purchasers of any interest in the Loans, the Agent or a Lender, provided,
however, that any such Persons are bound by obligations of confidentiality,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person, and (v) to a Person
that is a trustee, investment advisor, collateral manager, servicer, noteholder
or secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
Confidential information shall not include information that either: (y) is in
the public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (z) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Agent does not have actual
knowledge that such Person is prohibited from disclosing such information. The
obligations of Agent and Lenders under this Section 12.6 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the date hereof.

 

Section 12.7         Waiver of Consequential and Other Damages.

 

To the fullest extent permitted by applicable law, neither any Borrower nor
Parent shall assert, and each of the Borrowers and Parent hereby waives, any
claim against any Indemnitee (as defined below), on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

100

 

 

Section 12.8         GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a)          THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND
ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

(b)          EACH OF THE BORROWERS AND PARENT HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH OF THE BORROWERS AND PARENT EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH OF THE BORROWERS AND PARENT HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(c)          Each Borrower, Parent, Agent and each Lender agree that each Loan
(including those made on the Closing Date) shall be deemed to be made in, and
the transactions contemplated hereunder and in any other Financing Document
shall be deemed to have been performed in, the State of Maryland.

 

Section 12.9         WAIVER OF JURY TRIAL.

 

EACH BORROWER, PARENT, AGENT AND EACH OF THE LENDERS HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. EACH BORROWER, PARENT, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, PARENT, AGENT AND EACH
LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

 

101

 

 

Section 12.10       Publication; Advertisement.

 

(a)          Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of MCF or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable
Credit Party shall give Agent prior written notice of such publication or other
disclosure, or (ii) with MCF’s prior written consent.

 

(b)          Advertisement. Each Lender and each Credit Party hereby authorizes
MCF to publish the name of such Lender and Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

 

Section 12.11       Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version of any
executed signature page shall bind the parties hereto. This Agreement and the
other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 12.12       No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

102

 

 

Section 12.13       Lender Approvals.

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent or Lenders with respect to any matter that is the
subject of this Agreement, the other Financing Documents may be granted or
withheld by Agent and Lenders in their sole and absolute discretion and credit
judgment.

 

Section 12.14       Expenses; Indemnity.

 

(a)          Borrowers and Parent hereby agree to promptly pay (i) all costs and
expenses of Agent (including, without limitation, the fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by Agent) in
connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Financing Documents, in connection with the performance by
Agent of its rights and remedies under the Financing Documents and in connection
with the continued administration of the Financing Documents including (A) any
amendments, modifications, consents and waivers to and/or under any and all
Financing Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; (iv) without limitation of the preceding clause (i),
all costs and expenses of Agent in connection with Agent’s reservation of funds
in anticipation of the funding of the initial Loans to be made hereunder; and
(v) all costs and expenses incurred by Lenders in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or Lenders are a party thereto. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers and Parent further agree that the
Obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Agent or
such Lender for the work performed.

 

103

 

 

(b)          Each of the Borrowers and Parent hereby agrees to indemnify, pay
and hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors and investment managers, collateral
managers, servicers, and counsel of Agent and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents (including (i)(A) as a direct or indirect result
of the presence on or under, or escape, seepage, leakage, spillage, discharge,
emission or release from, any property now or previously owned, leased or
operated by Borrower, Parent, any Subsidiary or any other Person of any
Hazardous Materials, (B) arising out of or relating to the offsite disposal of
any materials generated or present on any such property, or (C) arising out of
or resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of Borrower, Parent or any Subsidiary, and
(ii) proposed and actual extensions of credit under this Agreement) and the use
or intended use of the proceeds of the Loans, except that Borrower and Parent
shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower and Parent shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

 

(c)          Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers and Parent under this Section 12.14 shall survive the
payment in full of the Obligations and the termination of this Agreement. NO
INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS, PARENT OR TO ANY
OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

104

 

 

Section 12.15       Confession of Judgment.

 

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH OF THE BORROWERS AND PARENT
AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY COURT OF RECORD IN THE
UNITED STATES OR THE CLERK OF SUCH COURT TO APPEAR ON BEHALF OF SUCH BORROWER
AND PARENT, AS APPLICABLE, IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR BEFORE
ANY CLERK THEREOF OR PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO CONFESS
JUDGMENT AGAINST BORROWER AND PARENT, AS APPLICABLE, IN FAVOR OF AGENT (FOR THE
BENEFIT OF ALL LENDERS) IN THE FULL AMOUNT DUE ON THIS AGREEMENT (INCLUDING
PRINCIPAL, ACCRUED INTEREST AND ANY AND ALL CHARGES, FEES AND COSTS) PLUS
ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT DUE (EXCEPT THAT
AGENT SHALL NOT SEEK TO COLLECT AN AMOUNT IN EXCESS OF ITS ACTUAL ATTORNEYS’
FEES), PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF SUCH
BORROWER AND PARENT, AS APPLICABLE, FOR PRIOR HEARING. EACH OF THE BORROWERS AND
PARENT AGREES AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE PROPER IN THE
CIRCUIT COURT OF MONTGOMERY COUNTY OF THE STATE OF MARYLAND, OR IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND. THE AUTHORITY AND POWER TO
APPEAR FOR AND ENTER JUDGMENT AGAINST A BORROWER OR PARENT, AS APPLICABLE, SHALL
NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE
THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO;
SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO
TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS AGENT SHALL DEEM
NECESSARY, CONVENIENT, OR PROPER.

 

Section 12.16       Reinstatement.

 

This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any
Credit Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should an interim receiver, receiver, receiver and manager or trustee be
appointed for all or any significant part of any Credit Party’s assets, and
shall continue to be effective or to be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a fraudulent
preference reviewable transaction or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Section 12.17       Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of Borrowers,
Parent and Agent and each Lender and their respective successors and permitted
assigns.

 

Section 12.18       USA PATRIOT Act Notification.

 

Agent (for itself and not on behalf of any Lender) and each Lender hereby
notifies Borrowers and Parent that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrowers and Parent, which information includes
the name and address of Borrowers and Parent and such other information that
will allow Agent or such Lender, as applicable, to identify Borrowers and Parent
in accordance with the USA PATRIOT Act.

 

105

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

106

 

 

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

 

BORROWER

REPRESENTATIVE:

MONROE STAFFING SERVICES, LLC, a Delaware limited liability company

 

          By: /s/ Jeff R. Mitchell (Seal)   Name: Jeff R. Mitchell  

Title: Treasurer

 

  Address:   641 Lexington Ave   15th Floor   New York, NY 10022   Attn: Jeff R.
Mitchell   Facsimile:   E-Mail: jeff@staffing360solutions.com

 



OTHER BORROWER:     PEOPLESERVE, INC., a Massachusetts corporation         By:
/s/ Jeff R. Mitchell (Seal)   Name: Jeff R. Mitchell   Title: Secretary and
Treasurer     PARENT: STAFFING 360 SOLUTIONS, INC., a Nevada corporation        
By: /s/ Jeff R. Mitchell (Seal)   Name: Jeff R. Mitchell   Title: Chief
Financial Officer



  

 

 

 

(Signature Page to Credit and Security Agreement)

 

AGENT: MIDCAP FINANCIAL TRUST       By: Apollo Capital Management, L.P.,     its
investment manager         By: Apollo Capital Management GP, LLC,     its
general partner           By: /s/ Maurice Amsellem     Name: Maurice Amsellem  
  Title: Authorized Signatory

 

  Address:       c/o MidCap Financial Services, LLC, as servicer   7255 Woodmont
Avenue, Suite 200   Bethesda, Maryland 20814   Attn: Account Manager for
Staffing 360 transaction   Facsimile: 301-941-1450       Copying, for notice
purposes only:       c/o MidCap Financial Services, LLC, as servicer   7255
Woodmont Avenue, Suite 200   Bethesda, Maryland 20814   Attn: General Counsel  
Facsimile: 301-941-1450

 

Payment Account Designation   Bank Name and Address:   Wells Fargo Bank

 



R3076-03E   1753 Pinnacle Drive   McLean, VA  22102     Account Name and
Address: ABA/ Routing Number: MIDCAP FUNDING X TRUST- Collections 121000248 7255
Woodmont Avenue Swift Code: Suite 200 WFBIUS6S Bethesda, MD  20814   Account
Number:   4509127528

 

 

 

 

(Signature Page to Credit and Security Agreement)

 

LENDER: MIDCAP FINANCIAL TRUST         By: Apollo Capital Management, L.P.,    
its investment manager         By: Apollo Capital Management GP, LLC,     its
general partner             By: /s/ Maurice Amsellem     Name: Maurice Amsellem
    Title: Authorized Signatory

 

  Address:       c/o MidCap Financial Services, LLC, as servicer   7255 Woodmont
Avenue, Suite 200   Bethesda, Maryland 20814   Attn: Account Manager for
Staffing 360 transaction   Facsimile: 301-941-1450

 



 

 